Exhibit 10.87.2


--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT
(Arbor Place)




This PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of the 16PPthPP day of June, 2006 (the “Effective Date”), by and among SILVER
LAKE ASSISTED LIVING, LLC, a Washington limited liability company (the “Seller”)
and ESC-ARBOR PLACE, LLC, a Washington limited liability company (the
“Purchaser” and together with the Seller, the “Parties”).
 
RECITALS


A.  Seller is the owner of the Real Property and the Facility (as defined below)
and the Members are the sole members of Seller.
 
B.  The Facility is currently managed by Purchaser pursuant to a Management
Agreement dated September 1, 1998 (the “Management Agreement”).
 
C.  Seller is interested in selling the Real Property and the Facility to
Purchaser and Purchaser is interested in purchasing the same from Seller and
leasing the same back to Seller concurrently with the acquisition thereof (the
“Transaction”).
 
D.  The Parties are interested in documenting the terms and conditions of the
Transaction.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants of the parties set forth herein, IT IS HEREBY AGREED AS FOLLOWS:
 
AGREEMENT


1.  Purchase And Sale
 
(a)  On the terms and conditions set forth herein, on the Closing Date (as
defined below) Seller shall sell to Purchaser and Purchaser shall purchase from
Seller the following:
 
(i)  The real property situated in the State of Washington (the “State”), which
is more particularly described in Exhibit A attached hereto (the “Real
Property”) and the improvements thereon that constitute that certain one hundred
(100) unit assisted living facility described on Exhibit B attached hereto (the
“Facility”) together with all tenements, hereditaments, rights, privileges,
interests, easements and appurtenances now or hereafter belonging or in any way
pertaining to the Real Property and/or the Facility.
 
(ii)  All fixtures (the “Fixtures”) attached or appurtenant to the Real
Property;
 
(iii)  All furnishings, equipment, tools, machinery, fixtures, appliances and
all other tangible personal property located on or about the Real Property or
the Facility which is owned by Seller (collectively, the “Personal Property”);
 
 
1

--------------------------------------------------------------------------------

 
(iv)  All of the permits, licenses, approvals, entitlements and other
governmental and quasi-governmental authorizations including, without
limitation, certificates of occupancy and other similar permits relating to all
or any part of the Real Property or the Facility and all amendments,
modifications, supplements, general conditions and addenda thereto, required in
connection with the ownership of the Facility (the “Permits and Approvals”) it
being understood and agreed that the Permits and Approvals shall specifically
exclude the boarding home license issued by DSHS to and held by Seller and any
other permits, licenses, approvals, entitlements and other authorizations
required in connection with the operation of the Facility, all of which shall be
and remain the property of Seller. As used herein, “quasi-governmental” shall
include the providers of all utility services to the Real Property;
 
(v)  All original reports, drawings, plans, blueprints, studies, specifications,
certificates of occupancy, building permits and grading permits relating to all
or any part of the Real Property or the Facility and all amendments,
modifications, supplements, general conditions and addenda thereto (the “Reports
and Studies”);
 
(vi)  All warranties, representations and guaranties with respect to the
ownership of the Real Property and the Facility, whether express or implied,
which Seller now holds or under which Seller is the beneficiary (the
“Warranties”);
 
(vii)  All of Seller’s legal and equitable claims, causes of action, and rights
against the architects, engineers, designers, contractors, subcontractors,
suppliers and materialmen and any other party who has supplied labor, services,
materials or equipment, directly or indirectly, in connection with the design,
planning, construction or ownership of all or any part of the Real Property and
the Facility (the “Claims”); and
 
(viii)  All rights to lien waivers, surety agreements, bonds, warranties,
guaranties, utility use agreements, covenants, commitments, permits,
certificates, approvals, and other intangible personal property of every kind
and nature whatsoever owned by Seller as of the date of this Agreement or
hereafter acquired, which can be legally transferred and which relate directly
to the ownership of the Facility (the “Intangible Property”).
 
Hereinafter the assets described in Section 1(a)(i) through (viii) shall
sometimes be collectively referred to as “Seller’s Assets.”
 
(b)  Except as specifically provided in this Agreement, Purchaser does not
hereby or in connection herewith assume any liability of Seller or any other
party whatsoever in relation to Seller’s Assets.
 
2.  Purchase Price. The purchase price (the “Purchase Price”) payable by
Purchaser for Seller’s Assets shall be:
 
(a)  Five Million One Hundred Thousand and no/100 Dollars ($5,100,000) (the
“Cash Purchase Price”). Purchaser shall pay the Cash Purchase Price at the
Closing by wire transfer of immediately available funds (plus or minus any costs
and prorations for which Seller and/or Purchaser are responsible under the terms
hereof); and
 
 
 
2

--------------------------------------------------------------------------------

 
(b)  An amount sufficient to payoff the obligations of Seller to Bank of America
National Trust and Savings Association (formerly doing business as Seafirst
Bank) (“Bank of America”), under the promissory note dated September 24, 1998,
in the original principal amount of $5,985,000.00 (the “Bank of America Note”),
which Purchaser shall pay to Bank of America at the Closing by wire transfer of
immediately available funds.
 
3.  Closing
 
(a)  The Closing Date. Provided all of the conditions to closing set forth in
Section 13 of this Agreement have been satisfied or waived, the closing (the
“Closing”) of the Real Estate Transaction shall take place on June 30, 2006 (the
“Closing Date”) and shall be effective as of 12:01 AM on July 1, 2006.
 
(b)  The Closing Process. The Closing shall occur through escrow and
accordingly, at or prior to the Closing Date, the Parties shall deposit in
escrow with Chicago Title Insurance Company (the “Title Company”) all documents
and monies necessary to close this transaction as herein provided. Time is of
the essence of this Agreement. Closing shall occur in accordance with the
procedures and instructions given by the Parties to the Title Company prior to
Closing.
 
4.  Conveyances/Deliveries at Closing
 
(a)  Seller’s Closing Deliveries. Seller shall deliver the following documents
to the Title Company for recording and/or delivery to Purchaser:
 
(i)  A Warranty Deed with respect to the Real Property and Facility (the
“Deed”), in the form attached hereto as Exhibit C;
 
(ii)  A Bill of Sale with respect to the balance of the Seller’s Assets, in the
form attached hereto as Exhibit D;
 
(iii)  An affidavit executed by Seller under penalty of perjury, stating
Seller’s United States taxpayer identification numbers and that Seller is not a
foreign person, in accordance with the Internal Revenue Code,
Section 1445(b)(2), in the form attached hereto as Exhibit E (the “FIRPTA
Affidavit”);
 
(iv)  A Lease between Purchaser, as Landlord, and Seller, as Tenant, in the form
attached hereto as Exhibit F (the “Lease”);
 
(v)  An Owner’s Affidavit duly executed by Seller in such form and content as
may be reasonably required by the Title Company;
 
(vi)  A Gap Indemnity duly executed by Seller in such form and content as may be
reasonably required by the Title Company;
 
(vii)  Such other affidavits and indemnities and other documents as may be
customarily and reasonably required for the issuance of the Title Policy in
accordance with the terms of this Agreement;
 
 
 
3

--------------------------------------------------------------------------------

 
(viii)  A closing statement, executed on behalf of B.F., Limited Partnership, a
Washington limited partnership (“BFLP”) as Manager of Seller, which shall
provide that Seller is directing Title Company to pay one-half of the Cash
Purchase Price by wire transfer to Providence Health System-Washington, a
Washington nonprofit corporation formerly known as Sisters of Providence
(“Providence”) pursuant to wire transfer instructions to be provided by
Providence, and to pay one-half of the Cash Purchase Price by wire transfer to
BFLP pursuant to wire transfer instructions to be provided by BFLP;
 
(ix)  An excise tax affidavit in the form proscribed by the Washington
Department of Revenue (the “Excise Tax Affidavit”); and
 
(x)  Any documents to which the applicable Seller may be a party in connection
with Purchaser’s loan from General Electric Capital Corporation (“GECC”), the
proceeds of which loan shall be used by Purchaser to pay the Purchase Price (the
“Loan”), it being understood and agreed that GECC has advised Purchaser that it
will require Seller to sign certain collateral documents related to the Facility
as security for Purchaser’s obligations under the Loan.
 
(b)  Purchaser’s Deliveries. Purchaser shall deliver or cause to be delivered to
the Title Company for recording and/or delivery to Seller the following:
 
(i)  The Purchase Price;
 
(ii)  The Lease;
 
(iii)  The Bill of Sale;
 
(iv)  An Indemnification Agreement in the form attached hereto as Exhibit G (the
“Indemnification Agreement”), pursuant to which Emeritus Corporation indemnifies
Seller for certain matters identified therein;
 
(v)  Such supporting affidavits signed by Purchaser, in its capacity as the
manager of the Facility, as Seller may reasonably request with respect to the
matters covered by the Owner’s Affidavit being delivered by Seller pursuant to
Section 4(a)(v); and
 
(vi)  A closing statement; and
 
(vii)  Documentation, reasonably acceptable to Seller and the Title Company,
confirming the authority of Purchaser to execute and deliver this Agreement and
all of the documents described in this Section 4 and to consummate the
Transaction.
 
5.  Closing Costs and Prorations
 
(a)  Costs and Expenses. All costs and expenses associated with the sale of
Seller’s Assets to Purchaser, including, without limitation, all title insurance
premiums, real estate excise taxes, transfer taxes and escrow fees, shall be
borne by Purchaser, other than any legal fees and expenses of Seller which shall
be the responsibility of the Seller.
 
 
 
4

--------------------------------------------------------------------------------

 
(b)  Prorations and Adjustments. In light of the concurrent leasing of the
Facility back to Seller by Purchaser, there shall be no proration of revenues
and expenses related to the ownership of the Seller’s Assets as of the Closing.
 
6.  Possession. On the Closing Date, Seller shall deliver to Purchaser
possession of the Seller’s Assets, subject only to rights of residents of the
Facility, the rights of Seller under the Lease and of Purchaser under the
Management Agreement, and to such other rights, restrictions, easements and
agreements which are of record as of May 4, 2006, but specifically excluding the
Deed of Trust securing the obligations under the Bank of America Note, which
shall be released following payoff of the Bank of America Note by Purchaser at
the Closing.
 
7.  Representations and Warranties of Seller
 
(a)  Seller does hereby warrant and represent to Purchaser that:
 
(i)  UUAuthorityUU. Seller has full power and authority to execute and to
deliver this Agreement and all related documents, and to carry out the
transactions contemplated herein and therein at the times provided for herein.
 
(ii)  UUEnforceability/No ConflictUU. This Agreement is valid, binding and
enforceable against Seller in accordance with its terms except as such
enforceability may be limited by creditors’ rights laws or general principles of
equity. The execution of this Agreement and the consummation of the transactions
contemplated herein in accordance with the terms hereof do not and will not
result in a breach of the terms and conditions of nor constitute a default under
any law, regulation, court order, mortgage, note, bond, indenture, agreement,
license or other instrument or obligation to which Seller is now a party or by
which Seller’s assets are bound or affected.
 
(iii)  UUNecessary ActionUU. Seller will make all reasonable efforts, with all
due diligence, to take all action and obtain all consents prior to the Closing
Date necessary for it to lawfully enter into and carry out the terms of this
Agreement, including, but not limited to, providing any notice of the sale of
the Facility, or any modifications to any notices previously delivered, to the
residents of the Facility or any governmental agency or authority, required to
be provided by such Seller in its capacity as the licensed operator of the
Facility to the extent such notice from Seller may be required by law.
 
(iv)  UULitigationUU. The right or ability of Seller to consummate the Real
Estate Transaction has not been challenged by any governmental agency or any
other person and Seller has no knowledge of the occurrence of any event which
would provide a reasonable basis for any such litigation, investigation or other
proceeding.
 
(v)  UUNo Third Party RightsUU. Seller has not granted any other party any right
to purchase the Seller’s Assets and the Seller’s Assets shall, at the time of
the conveyance thereof to Purchaser, be free and clear of all liens, charges and
encumbrances other than the Permitted Exceptions.
 
(vi)  UUPurchase PriceUU. Seller and Purchaser negotiated the Purchase Price in
an independent arms length transaction.
 
 
 
5

--------------------------------------------------------------------------------

 
8.  Representations and Warranties of Purchaser. Purchaser does hereby represent
and warrant to Seller that:
 
(a)  Authority. Purchaser has full power and authority to execute and to deliver
this Agreement and all related documents, and to carry out the transactions
contemplated herein and therein at the times provided for herein.
 
(b)  Enforceability/No Conflict. This Agreement is valid, binding and
enforceable against Purchaser in accordance with its terms except as such
enforceability may be limited by creditors rights laws and general principles of
equity. The execution of this Agreement and the consummation of the transactions
contemplated herein in accordance with the terms hereof do not and will not
result in a breach of the terms and conditions of nor constitute a default under
any law, regulation, court order, mortgage, note, bond, indenture, agreement,
license or other instrument or obligation to which Purchaser is now a party or
by which any of the assets of Purchaser is bound or affected.
 
(c)  Litigation. The right or ability of Purchaser to consummate the Transaction
contemplated herein has not been challenged by any governmental agency or any
other person and Purchaser has no knowledge of the occurrence of any event which
would provide a reasonable basis for any such litigation, investigation or other
proceeding.
 
(d)  The Purchase Price. Purchaser negotiated the Purchase Price in an
independent arms length transaction.
 
9.  Brokers. Each of the Parties each represent, covenant, and warrant to the
other that each has employed no broker or finder in connection with the
transaction contemplated herein and each Party agrees to indemnify and hold
harmless the other Parties from and against all liability, claims, demands,
damages or costs of any kind, including attorneys’ fees, arising from or
connected with any broker’s commission or finder’s fee or commission or charge
claimed to be due any person arising from such Party’s conduct with respect to
the Transaction.
 
10.  Seller’s Covenants
 
(a)  Pre-Closing. Between the date hereof and the Closing Date, except as
contemplated by this Agreement or with the consent of Purchaser, Seller does
hereby covenant as follows:
 
(i)  Seller will not enter into any contract, commitment or agreement affecting
the Seller’s Assets except in the ordinary course of business and Seller will
advise Purchaser of any contracts or commitments which it enters, whether in the
ordinary course of business or otherwise;
 
(ii)  Seller will not take any action inconsistent with its obligations under
this Agreement or which could hinder or delay the consummation of the
transactions contemplated by this Agreement;
 
 
 
6

--------------------------------------------------------------------------------

 
(iii)  Seller will promptly notify Purchaser of any changes affecting the
validity or accuracy of its representations and warranties of which it becomes
aware prior to the Closing Date.
 
(b)  Closing. At the Closing, Seller agrees that it will:
 
(i)  Execute and deliver such instruments of transfer and conveyance as shall be
reasonable or necessary to transfer and assign the Seller’s Assets to Purchaser
as herein provided;
 
(ii)  Deliver the documents described in Section 4(a) to which Seller is a
party.
 
(c)  Post-Closing. After the Closing, Seller agrees that it will take such
actions and properly execute and deliver to Purchaser such further instruments
of assignment, conveyance and transfer as may be necessary to assure, complete
and evidence the full and effective transfer and conveyance of Seller’s Assets
and the continued licensing of the Facility.
 
11.  Purchaser’s Covenants
 
(a)  Pre-Closing. Between the date hereof and the Closing Date, except as
contemplated by this Agreement or with the consent of Seller, Purchaser agrees
that:
 
(i)  Purchaser will not take any action inconsistent with its obligations under
this Agreement or which could hinder or delay the consummation of the
Transaction contemplated by this Agreement;
 
(ii)  Purchaser will make all reasonable efforts, with all due diligence, to
obtain all consents, approvals and licenses necessary to permit the consummation
of the Transactions contemplated by this Agreement; and
 
(iii)  Purchaser will cause its affiliate, Emeritus Corporation, to continue to
manage the Facility in accordance with the terms of the Management Agreement.
 
(b)  Closing. At the Closing, Purchaser agrees that it will:
 
(i)  Pay the cash due from it under Section 2;
 
(ii)  Pay for any of the costs and expenses specified in Section 5(a) for which
it is responsible;
 
(iii)  Deliver or caused to be delivered the documents described in Section 4(c)
to which it is a party.
 
(c)  Post-Closing. After the Closing Date, Purchaser agrees that it will take
such actions and properly execute and deliver such further instruments as Seller
may reasonably request to assure, complete and evidence the Transaction provided
for in this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
12.  Mutual Covenants. Following the execution of this Agreement, the Parties
agree:
 
(a)  If any event should occur, either within or without the knowledge or
control of any of the Parties which would prevent fulfillment of the conditions
to the obligations of any party hereto to consummate the transactions
contemplated by this Agreement, such Party shall use its or their reasonable
efforts to cure the same as expeditiously as possible.
 
(b)  To cooperate fully with each other in preparing, filing, prosecuting, and
taking any other actions which are or may be reasonable and necessary to obtain
the consent of any governmental instrumentality or any third party or to
accomplish the Transactions contemplated by this Agreement.
 
13.  Conditions Precedent to Closing
 
(a)  Purchaser’s Conditions. Purchaser’s obligation to purchase Seller’s Assets
hereunder is subject to the following conditions, any one or all of which may be
waived by Purchaser:
 
(i)  UUTitle and SurveyUU. The Title Company shall be prepared to issue to
Purchaser on the Closing Date, at Purchaser’s sole cost, an extended coverage
title insurance policy subject to no exceptions other than as described in
Section 6 in an amount equal to the Purchase Price (the “Owner’s Title Policy”).
 
(ii)  UUDamage and CondemnationUU. Prior to the Closing Date, the risk of
physical loss to the Seller’s Assets shall be borne by Seller. Accordingly, it
shall be a condition to Purchaser’s obligation hereunder that prior to the
Closing Date, no material portion of the Facility nor any material portion of
any of the Seller’s Assets shall have been damaged or destroyed by fire or other
casualty, or shall have been taken or condemned by any public or quasi-public
authority under the power of eminent domain, in any such case to an extent which
causes the Facility to lose use of any of its licensed beds/units or to become
impracticable to operate as of the Closing Date or the postponement thereof, if
applicable. If the Sellers’ Assets shall have been so damaged or destroyed and
Purchaser waives this condition, Seller shall assign to Purchaser all of its
rights to any insurance proceeds in connection therewith and the Purchase Price
shall be reduced by any deductible which Purchaser shall be required to pay in
connection with such damage or destruction or by any uninsured costs of repair
or reconstruction. If the Seller’s Assets shall be so taken or condemned prior
to Closing, and if Purchaser waive this condition, Seller shall pay or assign to
Purchaser all Sellers’ right to the proceeds of any condemnation award in
connection thereof and the Purchase Price shall be reduced by such amount as may
be agreed upon by Seller and Purchaser as a reasonable estimate of the amount by
which the cost to repair the portion of the Seller’s Assets affected by such
taking exceeds such condemnation award; provided, however, if Seller and
Purchaser are unable to so agree by the Closing, then Purchaser terminate this
Agreement on written notice to Seller.
 
(iii)  UUNo DefaultsUU. Seller shall not be in default under any mortgage,
contract, lease or other agreement affecting or relating to the Seller’s Assets
including, but not limited to, the documents evidencing or securing the
financing currently secured by the Seller’s Assets;
 

 
8

--------------------------------------------------------------------------------

 

provided, however, this condition to closing shall not apply with respect to any
such default caused by Purchaser as a result of its acts or omissions under the
Management Agreement.
 
(iv)  UUSeller’s PerformanceUU. Seller shall have performed all of its
obligations under this Agreement that are to be performed prior to or at Closing
to the extent the same have not been waived by Purchaser in accordance with the
terms hereof.
 
(v)  UUSeller’s Representations and WarrantiesUU. Seller’s representations and
warranties contained in this Agreement or in any certificate or document
delivered in connection with this Agreement or the Transaction contemplated
herein shall be true in all material respects at and as of the Closing Date as
though such representations and warranties were then again made.
 
(vi)  UUThe LoanUU. GECC shall be ready, willing and able to consummate the Loan
and all of the documents and funds related thereto to which GECC or Seller shall
be a party shall have been deposited in escrow by GECC and Seller.
 
(b)  Seller’s Conditions. Seller’s obligation to sell Seller’s Assets hereunder
is subject to the fulfillment of each of the following conditions, any one or
all of which may be waived by Seller in writing:
 
(i)  UUPurchaser’s Representations and WarrantiesUU. Purchaser’s representations
and warranties contained in this Agreement or in any certificate or document
delivered in connection with this Agreement or the Transaction contemplated
herein shall be true in all material respects at and as of the Closing as though
such representations and warranties were then again made.
 
(ii)  UUPurchaser’s PerformanceUU. Purchaser shall have performed its
obligations under this Agreement that are to be performed prior to or at Closing
to the extent the same have not been waived by Seller in accordance with the
terms hereof.
 
14.  Indemnification
 
(a)  By Seller. Seller shall indemnify, defend and hold harmless Purchaser from
and against any and all costs, losses, damages, liabilities and obligations
arising from or related to:
 
(i)  the ownership of the Sellers’ Assets which exist as of the Closing Date,
except to the extent Emeritus is responsible for such costs, losses, damages,
liabilities and obligations under the terms of the Management Agreement, in
which case Seller shall have no indemnity obligation to Purchaser by virtue of
the terms of this Section 14(a); and
 
(ii)  any misrepresentation, breach of warranty or non-fulfillment of any
agreement or covenant on the part of Seller under this Agreement or from any
misrepresentation in or omission from any certificate furnished or to be
furnished by Seller to Purchaser hereunder..
 
 
9

--------------------------------------------------------------------------------

 
(b)  By Purchaser to Seller. Purchaser shall indemnify, defend and hold Seller
harmless from and against any and all costs, losses, damages, liabilities and
obligations arising from or related to:
 
(i)  Except as otherwise provided in this Agreement, the ownership of the
Seller’s Assets from and after the Closing Date;
 
(ii)  Any misrepresentation, breach of warranty or non-fulfillment of any
agreement on the part of Purchaser under this Agreement or from any
misrepresentation in or omission from any certificate furnished or to be
furnished by Purchaser to Seller hereunder; and
 
(iii)  For purposes of this Section 14, an obligation shall be deemed to “exist”
as of the Closing Date if it relates to events which occurred prior to the
Closing Date even if it is not asserted until after the Closing Date.
 
15.  Termination
 
(a)  Grounds for Termination. This Agreement may be terminated and the
transaction contemplated herein abandoned at any time prior to Closing:
 
(i)  By mutual written agreement of the parties;
 
(ii)  By Seller, if any of the conditions set forth in Section 13(b) shall have
become incapable of fulfillment prior to the Closing Date or such earlier date
as may be specifically provided for the performance thereof (as the same may be
extended) through no fault of Seller and the same shall not have been waived by
Seller;
 
(iii)  By Purchaser, if any of the conditions set forth in Section 13(a) shall
have become incapable of fulfillment prior to the Closing Date or such earlier
date as may be specifically provided for the performance thereof (as the same
may be extended) through no fault of Purchaser hereunder or of Emeritus under
the Management Agreement and the same shall not have been waived by Purchaser;
 
(iv)  By any Party in the event of a material breach by another Party of its
obligations hereunder;
 
(v)  By either Seller or Purchaser if the Closing has not occurred by the
Closing Date specified in Section 3 as the same may be extended in accordance
with the terms thereof;
 
(vi)  By Purchaser upon Purchaser’s receipt of written notification of any fact
which would materially change any of the representations or warranties of Seller
herein;
 
(vii)  By Seller upon Seller’s receipt of written notification of any fact which
would materially change any of the representations or warranties of Purchaser
herein.
 
(b)  Remedies Upon Termination. In the event any Party has the right to
terminate this Agreement as a result of a default by another Party in its
obligations hereunder, the non
 

 
10

--------------------------------------------------------------------------------

 

defaulting Party shall have the right either to (i) waive the condition or
covenant or breach at issue and proceed with the transaction on the terms
contemplated herein or (ii) seek specific performance of the defaulting Party’s
obligations hereunder or (iii) terminate this Agreement and seek to recover from
the defaulting Party the actual damages suffered by the non defaulting Party as
a result of such breach. In no event will a defaulting Party be liable to a non
defaulting Party for consequential or incidental damages including, without
limitation, lost profits. In the event of any other termination of this
Agreement, neither the terminating Party nor the other Parties shall have any
further rights or obligations hereunder.
 
(c)  Expenses. In the event the Transactions contemplated hereby are not closed
for any reason other than a breach by a Party of its obligations hereunder,
Purchaser shall be solely responsible for all escrow cancellation fees and title
charges. In the event the Transactions contemplated hereby is not closed as a
result of a breach by Seller in its obligations hereunder, Seller shall pay all
escrow cancellation fees and title charges.
 
(d)  Management Agreement. In the event the Transaction do not close for any
reason, the rights and obligations of the Seller and Emeritus under the
Management Agreement shall remain unaffected.
 
16.  Miscellaneous
 
(a)  Notice. Any notice, request or other communication to be given by any party
hereunder shall be in writing and shall be TTpersonally dTTelivered or sent by
registered or certified mail, postage prepaid, by overnight courier guaranteeing
overnight delivery or by facsimile transmission (if confirmed verbally or in
writing by mail as aforesaid), to the following address:
 
To Seller: c/o Columbia Pacific Management, Inc.
600 University Street, Suite 2500
Seattle, WA 98101
Telephone: (206) 728-9063
Facsimile: (206) 728-9327


with a copy to: Thomas A. Barkewitz
Alston, Courtnage & Bassetti LLP
1000 Second Avenue, Suite 3900
Telephone: (206) 623-7600
Facsimile: (206) 623-1752


and with a copy to: Providence Health System-Washington
2201 Lind Avenue, Suite 200
Renton, WA 98138 9672
Attn: Robert Hellrigel
Telephone: (425) 687 3700
Facsimile: (425) 687 3615



 
11

--------------------------------------------------------------------------------

 

To Purchaser: Eric Mendelsohn
Director of Real Estate and Legal Affairs
Emeritus Corporation
3131 Elliott Avenue, Suite 500
Seattle, WA 98121
Telephone: (206) 298-2909
Facsimile: (206) 301-4500


with a copy to:  The Nathanson Group PLLC
One Union Square
600 University Street, Suite 2000
Seattle, WA 98101-1195
Attn: Randi S. Nathanson
Telephone: (206) 623-6239
Facsimile: (206) 623-1738


Notice shall be deemed upon the actual receipt or refusal of receipt thereof
regardless of the method of delivery used.


(b)  Sole Agreement. This Agreement may not be amended or modified in any
respect whatsoever except by instrument in writing signed by the parties hereto.
This Agreement constitutes the entire agreement between the parties hereto with
respect to the Transaction and supersedes all prior negotiations, discussions,
writings and agreements between them.
 
(c)  Assignment. The terms of this Agreement shall be binding upon and inure to
the benefit of and be enforceable by and against the heirs and successors of the
parties hereto, it being specifically understood and agreed that at or prior to
Closing Purchaser may assign certain of it rights hereunder to GECC as security
for the obligations of Purchaser under the Loan and that such assignment shall
be permitted without the further consent of Seller. Any other assignment shall
require the consent of Seller, which consent shall not be unreasonably withheld.
 
(d)  Captions. The captions of this agreement are for convenience of reference
only and shall not define or limit any of the terms or provisions hereof.
 
(e)  Survival. All covenants, indemnities, warranties and representations of
Purchaser and Seller herein shall survive the Closing and shall continue in
effect for a period one (1) year after the Closing Date, after which they shall
terminate and be of no further force or effect except with respect to claims
made within such one year period, in which case the applicable covenant,
indemnity, warranty and/or representation shall survive until the full and final
resolution thereof.
 
(f)  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State.
 
(g)  Severability. Should any one or more of the provisions of this Agreement be
determined to be invalid, unlawful or unenforceable in any respect, the
validity, legality or enforceability of the remaining provisions hereof shall
not in any way be affected or impaired thereby.
 
 
12

--------------------------------------------------------------------------------

 
(h)  Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original; but such counterparts shall together
constitute but one and the same instrument.
 
(i)  Confidentiality. In the event the Transaction fails to close for any
reason, the Parties agree to keep confidential any proprietary information
disclosed to them by the other Parties during the course of the Transaction.
 
(j)  Construction. Each Party acknowledges and agrees that it has participated
in the drafting and the negotiation of this Agreement and has been represented
by counsel during the course thereof. Accordingly, in the event of a dispute
with respect to the interpretation or enforcement of the terms hereof, no
provision shall be construed so as to favor or disfavor any Party hereto.
 
(k)  Attorneys’ Fees. In the event of litigation or other proceedings involving
the parties to this Agreement to enforce any provision of this Agreement, to
enforce any remedy available upon default under this Agreement, or seeking a
declaration of the rights of either party under this Agreement, the prevailing
Party shall be entitled to recover from the other such reasonable attorneys’
fees and costs as may be actually incurred, including its costs and fees on
appeal.
 
(l)  Waiver of Jury Trial. EACH OF THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL
BY JURY IN ANY LEGAL ACTION BROUGHT ON OR WITH RESPECT TO THIS AGREEMENT,
INCLUDING TO ENFORCE OR DEFEND ANY RIGHTS HEREUNDER AND AGREES THAT ANY SUCH
ACTION SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
 
(m)  Calculation of Time Periods. Unless otherwise specified, in computing any
period of time described herein, the day of the act or event on which the
designated period of time begins to run shall not be included and the last day
of the period so computed shall be included, unless such last day is a Saturday,
Sunday or legal holiday, in which event the period shall run until the next day
which is not a Saturday, Sunday or a legal holiday.
 
(n)  Expenses. Except as otherwise specifically provided herein, each party
shall bear its own costs and expenses (including legal fees and expenses)
incurred in connection with this Agreement and the Transaction.
 
(o)  Third Party Beneficiary. Nothing in this Agreement express or implied is
intended to and shall not be construed to confer upon or create in any person
(other than the parties hereto and their permitted assigns) any rights or
remedies under or by reason of this Agreement, including without limitation, any
right to enforce this Agreement.
 




[Signature Page Follows]



 
13

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties hereby execute this Purchase and Sale Agreement
as of the Effective Date.
 
SELLER:


SILVER LAKE ASSISTED LIVING LLC
By: B.F., Limited Partnership
Its: Manager


By: Columbia Pacific Group, Inc.
Its: General Partner





 
By: /s/ Brandon Baty
         Its: Vice President




PURCHASER:


ESC-ARBOR PLACE, LLC
By: Emeritus Corporation
Its: Sole Member






By: /s/ Martin Roffe 
Martin Roffe
Its: V.P. Financial Planning









 
 

--------------------------------------------------------------------------------

 



Exhibit A


LEGAL DESCRIPTION




PARCEL A:


LOT 2, PROVIDENCE MEDICAL CENTER BINDING SITE PLAN FILE NO. 01-107895 BG
RECORDED UNDER AUDITOR’S FILE NUMBER 200208155006, BEING A PORTION OF THE
SOUTHEAST QUARTER OF THE SOUTHEAST QUARTER OF SECTION 30, TOWNSHIP 28 NORTH,
RANGE 5 EAST, W.M., RECORDS OF SNOHOMISH COUNTY, WASHINGTON.


PARCEL B:


A NON-EXCLUSIVE EASEMENT FOR INGRESS AND EGRESS AS DESCRIBED IN AND CREATED BY
PROVIDENCE MEDICAL CENTER BINDING SITE PLAN FILE NO. 01-107895 BG RECORDED UNDER
FILE NO. 200208155006, UPON AND SUBJECT TO THE PROVISIONS THEREIN CONTAINED,
BEING A PORTION OF LOT 1 OF SAID BINDING SITE PLAN, AND NON EXCLUSIVE EASEMENTS
FOR INGRESS AND EGRESS AS DESCRIBED IN AND CREATED BY INSTRUMENTS RECORDED UNDER
AUDITOR’S FILE NO.’S 200005040193 AND 200005040194, UPON AND SUBJECT TO THE
PROVISIONS THEREIN CONTAINED, ALL LOCATED IN THE SOUTHEAST QUARTER OF THE
SOUTHEAST QUARTER OF SECTION 30, TOWNSHIP 28 NORTH, RANGE 5 EAST, W.M., RECORDS
OF SNOHOMISH COUNTY, WASHINGTON


SITUATE IN THE COUNTY OF SNOHOMISH, STATE OF WASHINGTON





Exhibit A - Legal Description
 
 

--------------------------------------------------------------------------------

 



Exhibit B


THE FACILITY




UUFacilityUU UUAddressUU
Arbor Place 12806 Bothell Everett Highway
Everett, Washington 98208





Exhibit B - The Facility
 
 

--------------------------------------------------------------------------------

 



Exhibit C


FORM OF WARRANTY DEED




 
 
 
 
Recording requested by and
When recorded, return to:
 
Randi S. Nathanson, Esq.
The Nathanson Group PLLC
One Union Square
600 University Street, Suite 2000
Seattle, Washington 98101
 



STATUTORY WARRANTY DEED
(Arbor Place, Everett, WA)




RECORDING NOS. OF  
DOCUMENTS: ___one_______


GRANTOR(s):  Silver Lake Assisted Living, LLC, a Washington limited liability
company


GRANTEE(s): ESC-Arbor Place, LLC, a Washington limited liability company


ABBREVIATED LEGAL  
DESCRIPTION(s): Lot 2, Binding Site Plan File No. 01-107895 BG, Recorded Under
Recording No. 20028155006, Snohomish County, Washington


ASSESSOR’S TAX ACCOUNT 
PARCEL NUMBER(s):  Parcel # 280530-004-073-00



 
Exhibit C - Form of Warranty Deed
 
1

--------------------------------------------------------------------------------

 



 
 
 
 
 
Recording requested by and
When recorded, return to:
 
Randi S. Nathanson, Esq.
The Nathanson Group PLLC
One Union Square
600 University Street, Suite 2000
Seattle, Washington 98101
 

(Space Above This Line for Recorder’s Use Only)




STATUTORY WARRANTY DEED
(Arbor Place, Everett, WA)




The undersigned Grantor, SILVER LAKE ASSISTED LIVING, LLC, a Washington limited
liability company, for and in consideration of One and 00/100 Dollars ($1.00)
and other valuable consideration in hand paid, conveys and warrants to ESC-ARBOR
PLACE, LLC, a Washington limited liability company, effective as of the date
hereof, the real property in Snohomish County, State of Washington, described in
Exhibit A attached hereto and incorporated herein by this reference, subject to
those liens, charges and encumbrances described in Exhibit B attached hereto and
incorporated herein by this reference.
 
DATED as of this 30 day of _June_, 2006.
 
SILVER LAKE ASSISTED LIVING, LLC,
a Washington limited liability company


By: B.F., Limited Partnership
Its: Manager


By: Columbia Pacific Group, Inc.
Its: General Partner




By:  /s/ Ruth Verhoff
Its:  Secretary



 
Exhibit C - Form of Warranty Deed
 
2

--------------------------------------------------------------------------------

 

STATE OF WASHINGTON )
) ss.
COUNTY OF KING  )




On this 28_ day of _June_, 2006, before me the undersigned, a Notary Public in
and for the State of Washington duly commissioned and sworn, personally appeared
to me _Ruth Verhoff__, to me known to be the _Secretary_ of Columbia Pacific
Group, Inc., a Washington corporation, the General Partner of B. F., Limited
Partnership, a Washington limited partnership, the Managing Member of Silver
Lake Assisted Living, LLC, the limited liability company that executed the
foregoing instrument, and acknowledged the said instrument to be the free and
voluntary act and deed of said limited partnership for the uses and purposes
therein mentioned, and on oath stated that it was authorized to execute the said
instrument.
 
WITNESS my hand the day and year first above written.
 


/s/ Rebecca L Ozanich
Notary Public in and for the State of Washington, residing at Lynwood, WA
My Commission Expires: June 30, 2006
Place Notary Seal Here

 
Exhibit C - Form of Warranty Deed
 
3

--------------------------------------------------------------------------------

 



Exhibit A


LEGAL DESCRIPTION




PARCEL A:


LOT 2, PROVIDENCE MEDICAL CENTER BINDING SITE PLAN FILE NO. 01-107895 BG
RECORDED UNDER AUDITOR’S FILE NUMBER 200208155006, BEING A PORTION OF THE
SOUTHEAST QUARTER OF THE SOUTHEAST QUARTER OF SECTION 30, TOWNSHIP 28 NORTH,
RANGE 5 EAST, W.M., RECORDS OF SNOHOMISH COUNTY, WASHINGTON.


PARCEL B:


A NON-EXCLUSIVE EASEMENT FOR INGRESS AND EGRESS AS DESCRIBED IN AND CREATED BY
PROVIDENCE MEDICAL CENTER BINDING SITE PLAN FILE NO. 01-107895 BG RECORDED UNDER
FILE NO. 200208155006, UPON AND SUBJECT TO THE PROVISIONS THEREIN CONTAINED,
BEING A PORTION OF LOT 1 OF SAID BINDING SITE PLAN, AND NON EXCLUSIVE EASEMENTS
FOR INGRESS AND EGRESS AS DESCRIBED IN AND CREATED BY INSTRUMENTS RECORDED UNDER
AUDITOR’S FILE NO.’S 200005040193 AND 200005040194, UPON AND SUBJECT TO THE
PROVISIONS THEREIN CONTAINED, ALL LOCATED IN THE SOUTHEAST QUARTER OF THE
SOUTHEAST QUARTER OF SECTION 30, TOWNSHIP 28 NORTH, RANGE 5 EAST, W.M., RECORDS
OF SNOHOMISH COUNTY, WASHINGTON


SITUATE IN THE COUNTY OF SNOHOMISH, STATE OF WASHINGTON



 
Exhibit C - Form of Warranty Deed
 
4

--------------------------------------------------------------------------------

 



Exhibit B


PERMITTED EXCEPTIONS









 
Exhibit C - Form of Warranty Deed
 
5

--------------------------------------------------------------------------------

 



Exhibit D


FORM OF BILL OF SALE




BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT


In consideration of One Dollar ($1.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
effective as of ______________, 2006 (the “Effective Date”) SILVER LAKE ASSISTED
LIVING, LLC, a Washington limited liability company (“Seller”) does hereby
grant, bargain, sell, convey, transfer and assign to ESC-ARBOR PLACE, LLC, a
Washington limited liability company (“Purchaser”) pursuant to the terms of that
Purchase Agreement dated as of _______________, 2006 between Seller and
Purchaser (the “Purchase Agreement”) all of its right, title and interest in and
to, all and singular the following:
 
1. All fixtures (the “Fixtures”) attached or appurtenant to the Real Property;
 
2. All furnishings, equipment, tools, machinery, fixtures, appliances and all
other tangible personal property located on or about the Real Property or the
Facility which is owned by Seller (collectively, the “Personal Property”);
 
3. All of the permits, licenses, approvals, entitlements and other governmental
and quasi-governmental authorizations including, without limitation,
certificates of occupancy and other similar permits relating to all or any part
of the Real Property or the Facility and all amendments, modifications,
supplements, general conditions and addenda thereto, required in connection with
the ownership of the Facility (the “Permits and Approvals”) it being understood
and agreed that the Permits and Approvals shall specifically exclude the
boarding home license issued by DSHS to and held by Seller and any other
permits, licenses, approvals, entitlements and other authorizations required in
connection with the operation of the Facility, all of which shall be and remain
the property of Seller. As used herein, “quasi-governmental” shall include the
providers of all utility services to the Real Property;
 
4. All original reports, drawings, plans, blueprints, studies, specifications,
certificates of occupancy, building permits and grading permits relating to all
or any part of the Real Property or the Facility and all amendments,
modifications, supplements, general conditions and addenda thereto (the “Reports
and Studies”);
 
5. All warranties, representations and guaranties with respect to the ownership
of the Real Property and the Facility, whether express or implied, which Seller
now holds or under which Seller is the beneficiary (the “Warranties”);
 
6. All of Seller’s legal and equitable claims, causes of action, and rights
against the architects, engineers, designers, contractors, subcontractors,
suppliers and materialmen and any other party who has supplied labor, services,
materials or equipment, directly or indirectly, in connection with the design,
planning, construction or ownership of all or any part of the Real Property and
the Facility (the “Claims”); and
 

 
Exhibit D - Form of Bill of Sale
 
1

--------------------------------------------------------------------------------

 

7. All rights to lien waivers, surety agreements, bonds, warranties, guaranties,
utility use agreements, covenants, commitments, permits, certificates,
approvals, and other intangible personal property of every kind and nature
whatsoever owned by Seller as of the date of this Agreement or hereafter
acquired, which can be legally transferred and which relate directly to the
ownership of the Facility (the “Intangible Property”).
 
TO HAVE AND TO HOLD, all and singular, the foregoing hereby sold, assigned,
transferred and conveyed to Purchaser, its successors and assigns, to and for
its own use and benefit.
 
Capitalized terms used herein and not otherwise defined shall have the meaning
ascribed to them in the Purchase Agreement.
 
This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, but all of which taken together shall constitute but one and the
same instrument.
 






[Signature Page Follows]

 
Exhibit D - Form of Bill of Sale
 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereby execute this Bill of Sale as of the day
and year first set forth above.
 
SILVER LAKE ASSISTED LIVING, LLC,
a Washington limited liability company


By: B.F., Limited Partnership
Its: Manager


By: Columbia Pacific Group, Inc.
Its: General Partner






By:  /s/ Ruth Verhoff
Its:  Secretary




ESC-ARBOR PLACE, LLC,
a Washington limited liability company






By:  /s/ Raymond R. Brandstrom
Its:  Vice President of Finance 
 

 
Exhibit D - Form of Bill of Sale
 
3

--------------------------------------------------------------------------------

 



Exhibit E


FIRPTA AFFIDAVIT




AFFIDAVIT REGARDING NONFOREIGN STATUS
(Arbor Place, Everett, Washington)




Section 1445 of the Internal Revenue Code of 1986, as revised (the “Code”),
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person. The undersigned hereby makes this affidavit
on behalf of SILVER LAKE ASSISTED LIVING, LLC, a Washington limited liability
company (the “Transferor”), in connection with the transfer to ESC-ARBOR PLACE,
LLC, a Washington limited liability company (the “Transferee”), of certain real
property located in Everett, Washington, as more particularly described in
Exhibit A attached hereto (the “Property”).
 
1. Transferor is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate, as those terms are defined in the Code and the Income Tax
Regulations promulgated thereunder;
 
2. Transferor’s U.S. employer identification number is [____________].
 
3. Transferor’s address is c/o Columbia Pacific Group, Inc., 600 University
Street, Suite 2500, Seattle, Washington 98101.
 
4. Transferor understands that this affidavit may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both; and
 
5. Transferor understands that Transferee is relying on this affidavit in
determining whether withholding is or will be required in connection with its
purchase of the Property and may face liabilities if any statement in this
affidavit is false.
 
Under penalty of perjury, the undersigned declares that he/she has examined this
affidavit and to the best of his/her knowledge and belief, it is true, correct,
and complete, and the undersigned further declares that he/she has authority to
sign this document on behalf of Transferor.
 


[Signature Page Follows]

 
Exhibit E - FIRPTA Affidavit
 
1

--------------------------------------------------------------------------------

 

Executed as of this date, _June 28, 2006.
 
TRANSFEROR:


SILVER LAKE ASSISTED LIVING, LLC,
a Washington limited liability company




By: B.F., Limited Partnership
Its: Manager


By: Columbia Pacific Group, Inc.
Its: General Partner




By:  /s/ Ruth Verhoff
Its:  Secretary





 
Exhibit E - FIRPTA Affidavit
 
2

--------------------------------------------------------------------------------

 

STATE OF WASHINGTON )
) ss.
COUNTY OF KING  )




On this 28 day of _June, 2006, before me the undersigned, a Notary Public in and
for the State of Washington duly commissioned and sworn, personally appeared to
me _Ruth Verhoff__, to me known to be the _Secretary_ of Columbia Pacific Group,
Inc., a Washington corporation, the General Partner of B. F., Limited
Partnership, a Washington limited partnership, the Managing Member of Silver
Lake Assisted Living, LLC, the limited liability company that executed the
foregoing instrument, and acknowledged the said instrument to be the free and
voluntary act and deed of said limited liability company for the uses and
purposes therein mentioned, and on oath stated that it was authorized to execute
the said instrument.
 
WITNESS my hand the day and year first above written.
 


/s/ Rebecca L Ozanich
Notary Public in and for the State of Washington, residing at Lynnwood, WA
My Commission Expires: June 30, 2008
Place Notary Seal Here

 
Exhibit E - FIRPTA Affidavit
 
3

--------------------------------------------------------------------------------

 

Exhibit A


DESCRIPTION OF THE PROPERTY




PARCEL A:


LOT 2, PROVIDENCE MEDICAL CENTER BINDING SITE PLAN FILE NO. 01-107895 BG
RECORDED UNDER AUDITOR’S FILE NUMBER 200208155006, BEING A PORTION OF THE
SOUTHEAST QUARTER OF THE SOUTHEAST QUARTER OF SECTION 30, TOWNSHIP 28 NORTH,
RANGE 5 EAST, W.M., RECORDS OF SNOHOMISH COUNTY, WASHINGTON.


PARCEL B:


A NON-EXCLUSIVE EASEMENT FOR INGRESS AND EGRESS AS DESCRIBED IN AND CREATED BY
PROVIDENCE MEDICAL CENTER BINDING SITE PLAN FILE NO. 01-107895 BG RECORDED UNDER
FILE NO. 200208155006, UPON AND SUBJECT TO THE PROVISIONS THEREIN CONTAINED,
BEING A PORTION OF LOT 1 OF SAID BINDING SITE PLAN, AND NON EXCLUSIVE EASEMENTS
FOR INGRESS AND EGRESS AS DESCRIBED IN AND CREATED BY INSTRUMENTS RECORDED UNDER
AUDITOR’S FILE NO.’S 200005040193 AND 200005040194, UPON AND SUBJECT TO THE
PROVISIONS THEREIN CONTAINED, ALL LOCATED IN THE SOUTHEAST QUARTER OF THE
SOUTHEAST QUARTER OF SECTION 30, TOWNSHIP 28 NORTH, RANGE 5 EAST, W.M., RECORDS
OF SNOHOMISH COUNTY, WASHINGTON


SITUATE IN THE COUNTY OF SNOHOMISH, STATE OF WASHINGTON







 
Exhibit E - FIRPTA Affidavit
 
4

--------------------------------------------------------------------------------

 



Exhibit F


FORM OF LEASE




LEASE AGREEMENT




This LEASE AGREEMENT (this “Lease”) is made and entered into as of this _____
day of ___________, 2006 (the “Commencement Date”), by and between ESC-ARBOR
PLACE, LLC, a Washington limited liability company (the “Landlord”) and SILVER
LAKE ASSISTED LIVING, LLC, a Washington limited liability company (the
“Tenant”).
 
RECITALS


In consideration of the mutual undertakings and covenants hereinafter contained
and the acts to be performed hereunder, Landlord hereby agrees to lease to
Tenant: the one hundred unit (100) unit assisted living facility commonly known
as Arbor Place and located at 12806 Bothell Everett Highway, Everett, Washington
98208 (the “Facility”), which is located on the real property described on
Exhibit A attached hereto and incorporated herein by this reference (the “Real
Property”), on the terms and conditions set forth below:
 
1.  The Premises
 
1.1  Real Property; Facility. Landlord hereby demises and leases to Tenant and
Tenant hereby leases and takes from Landlord, the Real Property and the
Facility.
 
1.2  Personal Property. Landlord hereby demises and leases to Tenant, and Tenant
hereby leases and takes from Landlord, the equipment, furniture, furnishings,
and fixtures owned or leased by Landlord and located at or used in connection
with the operation of the Facility and any additional items added thereto from
time to time by written agreement between Landlord and Tenant (such equipment,
furniture, furnishings and fixtures, together with all additions thereto or
replacements thereof will hereinafter be referred to as the “Personal
Property”). If any equipment (other than for replacement of the Personal
Property) is necessary or convenient to operate the Facility, all such
additional equipment shall be acquired by and at the cost of Tenant (the
“Tenant’s Equipment”), and except as otherwise provided in this Lease, the same
shall be and remain the property of Tenant.
 
1.2.1  Tenant shall keep all of the Personal Property in good working order and
condition at Tenant’s sole cost and expense, and at the expiration or
termination of the Lease Term, Tenant shall return and deliver all of such
property to Landlord in as good order and condition as when received hereunder,
reasonable wear and tear excepted. If necessary for the proper operation of the
Facility, Tenant shall during the Lease Term replace part or all of the items of
Personal Property which have been damaged or destroyed or become worn out or
obsolete, and such replacement shall be at the sole cost of Tenant, but any such
replaced Personal Property shall be and remain the property of Landlord.
 
Exhibit F - Form of Lease
1

--------------------------------------------------------------------------------

 
1.2.2  Landlord agrees upon request of Tenant to subordinate any statutory or
Landlord’s lien that Landlord may have to any security interest granted by
Tenant to secure a purchase money obligation or an acquisition lease of any of
Tenant’s Equipment acquired by Tenant pursuant to Section 1.2.
 
1.3  Premises. Throughout this Lease, the Real Property, the Facility, the
Personal Property and any other improvements located on the Real Property, will
collectively be referred to as the “Premises”. Except as otherwise provided in
this Lease, the Premises shall in no event include Tenant’s Equipment as defined
in Section 1.2.
 
2.  Term
 
2.1  Initial Term. The term of this Lease shall commence on the Commencement
Date and shall extend for a period of ten (10) years thereafter, unless earlier
terminated as provided herein (the “Initial Lease Term”). The Initial Lease
Term, together with any of the exercised Renewal Terms (as defined below), may
hereinafter be referred to as the “Lease Term.”
 
2.2  Renewal Terms. Tenant shall have the right to renew this Lease beyond the
Initial Lease Term for two successive ten (10) year renewal terms (the “Renewal
Terms”) by giving notice of the exercise of its renewal option at least one
hundred twenty (120) days prior to the expiration of the Initial Lease Term or
the applicable Renewal Term. In the event Tenant is in default on the date of
the giving of notice of its intent to renew the Lease, the notice shall be
ineffective; in the event Tenant is in default on the date the applicable
Renewal Term is to commence, then the Renewal Term shall not commence and this
Lease shall expire as of the end of the Initial Lease Term or any applicable
Renewal Term. Tenant shall have no right to renew this Lease beyond the
expiration of the final Renewal Term.
 
2.3  Surrender. Upon the termination of this Lease, whether by forfeiture, lapse
of time or otherwise, or upon termination of Tenant’s right to possession of the
Premises, Tenant will at once surrender and deliver the Premises, together with
all improvements thereof, to Landlord, in good condition and repair, reasonable
wear and tear excepted. Provided Tenant is not in default of its obligations
under this Lease, at the time of surrender, at its sole cost, Tenant shall
remove Tenant’s Equipment, repair any injury or damage done to the Premises
which may result from such removal and restore the Premises to the same
condition as existed prior to the installation thereof.
 
3.  Rent
 
3.1  Basic Rent
 
3.1.1  The annual rent due hereunder (the “Basic Rent”) shall be in an amount
equal to the net profit of the Facility as determined in accordance with
generally accepted accounting principles.
 
3.1.2  For purposes of this Lease, a Lease Year shall be the twelve (12) month
period commencing on the Commencement Date (or such shorter period if this Lease
is earlier terminated in accordance with its terms). Basic Rent shall be paid in
advance in monthly
 

 
Exhibit F - Form of Lease
 
2

--------------------------------------------------------------------------------

 

installments in the amounts specified and shall be paid on the first day of each
calendar month; provided, however, that the first monthly payment shall be due
on the first day after the Commencement Date.
 
3.2  Proration. Except as otherwise provided, Basic Rent shall be payable in
monthly installments to Landlord, at the address set forth in Section 17, or to
such other person, firm or corporation at such other address as Landlord may
designate by notice in writing to Tenant. If the Commencement Date or the
expiration or termination date of this Lease shall be on a day other than the
first day or the last day of a month, respectively, then Basic Rent shall be
prorated based on the actual number of days elapsed.
 
3.3  Taxes and Assessments. In addition to Basic Rent, Tenant shall pay all real
estate taxes, general and special assessments, personal property taxes, and
other public charges which are assessed, levied, confirmed, or imposed upon the
Premises during the Lease Term, and all sales taxes and other taxes that are now
or hereafter may be payable in connection with the Basic Rent payable hereunder
during the Initial Lease Term and any Renewal Term (other than income taxes
owing by Landlord as a result of Tenant’s payment of Basic Rent hereunder).
 
3.3.1  Any taxes and assessments relating to a fiscal period of any authority, a
part of which is already included within the Initial Lease Term or any Renewal
Term and a part of which is included in a period of time before or after the
Initial Lease Term or any Renewal Term, shall be adjusted pro rata between
Landlord and Tenant and each party shall be responsible for its pro rata share
of any such taxes and assessments.
 
3.3.2  Nothing herein shall require Tenant to pay income taxes assessed against
Landlord, or estate, succession or inheritance taxes of Landlord.
 
3.3.3  Tenant may contest, in its own name or in the name of Landlord, with
Landlord’s cooperation, which Landlord agrees to give, the legality or validity
of any such tax or assessment or of any law under which the same shall be
imposed. This must be done in good faith, with due diligence, and at Tenant’s
own expense. If Tenant does so contest such tax or assessment beyond the time
limit for payment thereof by Tenant, Tenant shall do one of the following:
Tenant may pay such amount under protest; procure and maintain a stay of all
proceedings with adequate bond to enforce collection of such tax or assessment;
or deposit with Landlord reasonable security for the payment of all contested
sums. Once such action is taken by Tenant, Tenant shall not be considered to be
in default hereunder with respect thereto. Notwithstanding anything to the
contrary, Tenant shall not exercise its contest rights in contravention of any
of the terms and conditions of the Loan Agreement (the “Loan Agreement”) with
General Electric Capital Corporation and the other financial institutions who
are or hereafter become parties to the Loan Agreement (the “Lender”), under
which Lender agreed to make a loan to Landlord in the original principal amount
of [Eight Million and no/100 Dollars ($8,000,000)] (the “Facility Loan”) or any
Mortgage (as defined in Section 3.4 below).
 
3.3.4  Tenant shall have, and Landlord hereby irrevocably grants to Tenant, the
power and authority, at Tenant’s cost to make and file and prosecute any
statement or report or claim for refund which may be required or permitted by
law, as the basis of or in connection
 

 
Exhibit F - Form of Lease
 
3

--------------------------------------------------------------------------------

 

with the assessment, determination, equalization, reduction or payment of any
and every tax or assessment or license or charge which Tenant is required to pay
or discharge hereunder.
 
3.3.5  Upon the termination of any such proceeding, Tenant shall pay the amount
of such taxes and assessments or part thereof as finally determined in such
proceedings, the payment of which may have been deferred during the prosecution
of such proceedings, together with any costs, fees, interest, penalties or other
liabilities in connection therewith.
 
3.3.6  If any income, profits or revenue tax shall be levied, assessed or
imposed upon the income, profits or revenue arising from rents payable
hereunder, partially or totally in lieu of or as a substitute for real estate or
personal property taxes imposed upon the Premises during the Lease Term, then
Tenant shall be responsible for the payment of such tax.
 
3.3.7  Any tax or insurance reserve required by Lender under the Facility Loan
or by any Mortgagee (as defined in Section 3.4 below) under a Mortgage with
respect to the Premises during the Lease Term shall be paid by Tenant to
Landlord, marked payable to such holder.
 
3.3.8  Except to the extent impounded pursuant to Section 3.3.7, Tenant shall
pay before delinquency any and all real and personal property taxes and
assessments, payable hereunder by Tenant. In the event of a late payment, Tenant
shall pay all interest and penalties plus the amount due. Tenant shall further
provide Landlord with evidence of payment as soon as practicable after
Landlord’s written request therefor.
 
3.4  Triple Net Lease; Additional Charges; Additional Rent. This Lease is
intended to be triple net to Landlord, and Tenant shall pay to Landlord, net
throughout the Initial Lease Term and any Renewal Term, the Basic Rent
prescribed by Section 3.1, free of any offset, abatement, or other deduction,
except as may be expressly set forth herein. Tenant is hereby obligated to make
all rental payments set forth herein to Landlord. Landlord shall not be required
to make any payment of any kind with respect to the Premises, except as may
otherwise be expressly set forth herein. Accordingly, Tenant agrees to pay all
additional charges and costs described in Section 3.3, Section 7, Section 8.2,
Section 10, Section 14.2 or elsewhere in this Lease as they become due and
payable and the same shall be deemed to be “Additional Rent” under this Lease.
To the extent Tenant pays the additional charges or costs to Landlord pursuant
to any requirement of this Lease, Tenant shall be relieved of its obligation to
pay the same to any other person to which they would otherwise be due. If non
payment of any additional charge or cost shall occur, Landlord shall have, in
addition to all other rights and remedies, all rights and remedies provided for
herein and by law in the case of non payment of rent. Notwithstanding the
foregoing, Landlord shall be responsible for making all payments to Lender under
the Facility Loan and to any other mortgage lender (each, a “Mortgagee”) under
any other mortgage granted by Landlord with respect to the Premises (each, a
“Mortgage”).
 
3.5  Late Charge. If any payment of any sums required to be paid or deposited by
Tenant to or for the benefit of Landlord under this Lease and payments made by
Landlord under any provision hereof for which Landlord is entitled to
reimbursement by Tenant shall become overdue for a period of ten (10) days
beyond the date on which they are due and payable as provided for in this Lease,
a late charge equal to the greater of (a) any late charges assessed
 

 
Exhibit F - Form of Lease
 
4

--------------------------------------------------------------------------------

 

against Landlord under the terms of the Facility Loan or any Mortgage or (b)
five percent (5%) of the overdue amount, shall become immediately due and
payable to Landlord, and said late charge shall be payable on the first day of
the month next succeeding the month during which such late charge becomes
payable. Such late charge shall compensate Landlord only for loss of interest on
the payments due Landlord and shall be in addition to any and all other amounts,
including damages, to which Landlord may be entitled pursuant to this Lease or
at law or in equity. The acceptance by Landlord of a late charge shall not limit
or preclude Landlord from exercising its rights pursuant to Section 13. If non
payment of any late charge shall occur, Landlord shall have, in addition to all
other rights and remedies, all rights and remedies provided for herein and by
law in the case of non payment of rent. No failure by Landlord to insist upon
the strict performance by Tenant of Tenant’s obligations to pay late charges
shall constitute a waiver by Landlord of its rights to enforce the provisions of
this Section in any instance thereafter occurring.
 
4.  Representations and Warranties
 
4.1  By Landlord. Landlord hereby makes the following representations and
warranties to Tenant:
 
4.1.1  Landlord has full power and authority to execute and to deliver this
Lease and all related documents, and to carry out the transaction contemplated
herein. This Lease is valid, binding and enforceable against Landlord in
accordance with its terms. Upon obtaining the consent of Lender, the execution
of this Lease and the consummation of the transaction contemplated herein will
not result in a breach of the terms and conditions of nor constitute a default
under or violation of any law, regulation, court order, mortgage, note, bond,
indenture, certificate of formation, operating agreement, license or other
agreement, instrument or obligation to which Landlord is now a party or by which
Landlord or any of the assets of Landlord may be bound or affected.
 
4.1.2  Landlord has fee simple title to the Facility and the Real Property and
marketable title to the Personal Property subject only to the encumbrances, set
forth in Exhibit B.
 
4.2  By Tenant. Tenant hereby makes the following representations and warranties
to Landlord:
 
4.2.1  Tenant has full power and authority to execute and to deliver this Lease
and all related documents, and to carry out the transaction contemplated herein.
This Lease is valid, binding and enforceable against Tenant in accordance with
its terms. The execution of this Lease and the consummation of the transaction
contemplated herein, will not result in a breach of the terms and conditions of
nor constitute a default under or violation of any law, regulation, court order,
mortgage, note, bond, indenture, articles of incorporation, agreement, license
or other instrument or obligation to which Tenant is now a party or by which
Tenant or any of the assets of Tenant may be bound or affected.
 
4.2.2  Tenant agrees to take the Facility and the Personal Property in their “AS
IS, WHERE IS” condition.
 
Exhibit F - Form of Lease
5

--------------------------------------------------------------------------------

 
4.2.3  The Facility is currently licensed to operate one hundred (100) units.
The Facility [does / does not] participate in the Washington Medicaid Program
and does not participate in the Medicare Program.
 
5.  Use of the Premises/Compliance with Laws
 
5.1  Approvals. Tenant covenants upon execution of this Lease to obtain and
maintain all approvals needed to operate the Facility under applicable state and
federal law, including, but not limited to, any certificate of need, licenses
and certifications, and, during the Initial Lease Term and any Renewal Terms, to
operate the Facility as a provider of health care services and to maintain its
certification for reimbursement under Medicare and Medicaid, if applicable, and
its licensure. Landlord agrees to assist Tenant as reasonably necessary to
obtain and maintain such approvals. Tenant shall not amend or alter the license
for the Facility or, if applicable, certification without the prior written
approval of Landlord, which shall not be unreasonably withheld.
 
5.2  Operations. Tenant covenants and agrees that it will return the Facility to
Landlord at the end of the Initial Lease Term and/or any applicable Renewal
Terms licensed and certified in the same manner as it is on the Commencement
Date. Tenant shall provide at all times sufficient personnel, equipment and
supervision to operate the Facility safely and effectively and shall take such
measures as are necessary (including disciplinary actions against, and
termination of employment of, personnel where appropriate) to ensure the
delivery of a high standard of care for the patients of the Facility. Tenant
shall at all times operate the Facility in a manner which allows Landlord to
comply with the financial covenants set forth in Section 7.26 of the Loan
Agreement, a true and correct copy of which are attached hereto as Exhibit C.
 
5.3  Use. After the Commencement Date, Tenant shall neither use nor permit to be
used the Premises, or any part thereof for any purpose or purposes other than as
set forth in Section 4.2.3 hereof, without the prior written consent of
Landlord, which shall not be unreasonably withheld. No use shall be made or
permitted to be made of the Premises, and no acts shall be done, which will
cause the cancellation of any insurance policy covering the Premises or any part
thereof, nor shall Tenant sell or permit to be kept, used or sold in or about
the Premises any article which may be prohibited by the standard form of fire
insurance policies. Tenant shall, at its sole cost, comply with all of the
requirements pertaining to the Premises of any insurance organization or company
necessary for the maintenance of insurance, as herein provided, covering the
Premises.
 
5.4  No Unlawful Purpose or Waste. Tenant covenants and agrees that the Premises
shall not be used for any unlawful purpose. Tenant shall not commit or suffer to
be committed any waste on the Premises, nor shall Tenant cause or permit any
nuisance thereon. Tenant further covenants and agrees that Tenant’s use of the
Premises and maintenance, alteration, and operation thereof shall at all times
conform to all applicable and lawful local, state, and federal ordinances, rules
and regulations; including but not limited to any certificate of need, license
and/or Medicare and Medicaid certification, if applicable. Tenant may, however,
contest the legality or applicability of any such ordinance, rule or regulation,
or any licensure or, if applicable, certification decision. This must be done in
good faith, with due diligence, without prejudice to Landlord’s rights
hereunder, and at Tenant’s own expense. If Tenant does so
 

 
Exhibit F - Form of Lease
 
6

--------------------------------------------------------------------------------

 

contest any such ordinance, rule, regulation or decision, Landlord may require
Tenant to deposit with Landlord reasonable security for the payment of all
liability, costs, and expenses which may arise from the litigation. Once such a
deposit has been made or while such a contest is pending, even if no such
deposit is required by Landlord, Tenant shall not be considered in default under
this Section 5.4 of this Lease. Notwithstanding anything to the contrary, Tenant
shall not exercise its rights to contest under this Section in contravention of
the terms and conditions of the Facility Loan or any Mortgage.
 
5.5  No Impairment. Tenant shall neither suffer nor permit the Premises or any
portion thereof to be used in such a manner as (a) might reasonably tend to
impair Landlord’s interest in the Premises or any portion thereof, or (b) may
reasonably make possible a claim or claims of adverse usage or adverse
possession by the public, as such, or of implied dedication of the Premises or
any portion thereof.
 
5.6  Inspection Results. Within ten (10) days after receipt, without request,
Tenant shall deliver to Landlord a copy of the results of all surveys,
investigations and inspections of the Facilities and their operation performed
by state or federal authorities, including, but not limited to, notifications of
actual or possible violations of state or federal law and regulations pertaining
to the Facility.
 
5.7  Facility Payroll. Tenant shall timely pay all payroll relating to the
Facility and any related payroll taxes and impositions.
 
6.  Facility Loan
 
6.1  Facility Loan; Attornment. On or prior to the Commencement Date, Tenant
shall execute at Landlord’s expense, a Subordination, Attornment and
Non-Disturbance Agreement in favor of Lender in connection with the Facility
Loan in the form attached hereto as Exhibit D (the “Subordination Agreement”).
From and after the Commencement Date, Tenant shall operate the Facility in
compliance with the provisions of the Subordination Agreement and the other
documents executed in connection with the Facility Loan, which are described
more fully in Exhibit E (the “Loan Documents”). Tenant covenants and agrees
that, if by reason of a default upon the part of the Landlord herein in the
performance of any of the terms and conditions of the Loan Documents, the estate
of Landlord thereunder is terminated by summary disposition proceedings or
otherwise, Tenant will attorn to Lender in accordance with the provisions of the
Subordination Agreement.
 
6.2  Mortgage; Attornment. Notwithstanding the provisions of Section 6.1, Tenant
covenants and agrees that, if by reason of a default upon the part of Landlord
herein in the performance of any of the terms and conditions of any Mortgage
(other than the Loan Documents), and the estate of Landlord thereunder is
terminated by summary disposition proceedings or otherwise, Tenant will attorn
to the then holder of such Mortgage or the purchaser in such foreclosure
proceedings, as the case may be, and will recognize such holder of such Mortgage
or such purchaser as the landlord under this Lease; provided, however, that the
holder of such Mortgage or the purchaser in foreclosure proceedings agrees in
writing not to disturb Tenant’s quiet enjoyment of the Premises so long as
Tenant is not in default hereunder. Tenant covenants and agrees to execute and
deliver, at any time and from time to time, upon reasonable
 

 
Exhibit F - Form of Lease
 
7

--------------------------------------------------------------------------------

 

request of Landlord or the holder of such Mortgage or the purchaser in
foreclosure, any instrument which may be necessary to evidence such attornment.
 
6.3  Tenant’s Right to Cure. Tenant shall have the right to cure any default by
Landlord in the payment of any amounts due under any of the Loan Documents or
any Mortgage and to offset any such sums against its rent next coming due under
the terms of this Lease.
 
7.  Maintenance, Repair, Alterations and Utilities
 
7.1  Maintenance. Tenant shall, at its own cost, and without expense to the
Landlord, keep and maintain the Premises, including all sidewalks, buildings,
surface parking lots and improvements of any kind which may be a part thereof in
good, sanitary and neTTaTTt order, condition and repair, ordinary wear and tear
and obsolescence in spite of repair and acts of God excepted, and, except as
specifically provided in Section 11, below, restore and rehabilitate any of the
Premises which may be destroyed or damaged by fire, casualty or cause whatsoever
and in such a manner as may be necessary to operate the Facility in accordance
with applicable state and/or federal laws or regulations. Tenant shall perform
all interior and exterior painting, and maintain the grounds of the Facility in
a good and sightly appearance. Tenant shall be obligated during the Lease Term
to make any repairs, replacements or renewals of any kind, nature or description
whatsoever to the Premises.
 
7.2  Alterations. For changes, alterations or additions to the Premises
undertaken after the Commencement Date, Tenant shall obtain the prior written
consent of Landlord if such work requires the consent of the Lender under any of
the Loan Documents otherwise Tenant shall not be permitted to undertake the same
on notice to Landlord but without the need for Landlord’s consent.
 
7.3  Utilities. Tenant shall pay all charges for water, electricity, gas,
sewage, waste, trash and garbage disposal, telephone, cable television, and
other services furnished to the Premises from and after the Commencement Date.
 
8.  Liens Against the Premises
 
8.1  Liens. Tenant will not permit the Premises to become subject to any lien,
charge, or encumbrance. Tenant shall maintain the Premises free from all orders,
notices, and violations filed or entered by any public or quasi public
authorities. Notwithstanding the foregoing, in the event any such lien, charge,
or encumbrance is imposed, Tenant may contest any such lien, charge,
encumbrance, order, notice or violation. This must be done in good faith, with
due diligence and at Tenant’s own expense and Tenant shall not be considered in
default of the provisions of this Section 8.1 as a result of such contest,
provided Tenant posts adequate bond with the court or, upon Landlord’s request,
deposits with the Landlord reasonable security for the payment of all contested
sums and otherwise complies with the requirements of the Loan Documents.
 
8.2  Discharge of Liens. Should a judgment on any lien, charge, encumbrance,
order, notice or violation be rendered against the Premises and should Tenant
fail to discharge such judgment or take action to protest such judgment,
Landlord shall have the right but not the obligation to discharge said judgment.
If Landlord exercises that option, any amounts paid by
 

 
Exhibit F - Form of Lease
 
8

--------------------------------------------------------------------------------

 

Landlord shall be due from Tenant as Additional Rent. Such Additional Rent shall
be due and payable on the next date after the expense is incurred that Basic
Rent is otherwise due.
 
8.3  Mechanic’s Liens. Tenant shall take all reasonable steps necessary to
ensure that no lien arising under Washington’s Mechanic’s or Materialman’s Law
as a result of construction done at the Premises at Tenant’s request, shall
extend to the interest of Landlord, Lender or any Mortgagee in the Premises.
Tenant shall pay all costs incurred by Tenant in connection with the
construction, alteration, demolition, maintenance and repair of any and all
improvements on the Premises. Should a lien or claim of lien be filed against
the Landlord’s or Lender’s or any Mortgage’s interest in the Premises by any
contractor, subcontractor, mechanic, laborer, materialman or any other person
whomsoever retained by Tenant, Tenant shall, within sixty (60) days after the
filing thereof or within such shorter period as may be required by the terms of
the Loan Documents, cause the same to be discharged of record.
 
9.  Non Liability and Indemnification. During the Lease Term, Tenant agrees to
protect, indemnify and save harmless Landlord, Lender and any Mortgagee (the
“Indemnified Parties”) from and against all claims arising out of or connected
with the use, occupancy and condition of the Premises and shall pay all costs
and expenses incurred by any of the Indemnified Parties in connection with such
claims, including without limitation, court costs and reasonable attorney’s fees
for trial and appellate proceedings. The Indemnified Parties shall be protected
hereby from all claims arising during the Lease Term from loss of or damage to
property, or death or injury to persons unless such loss, damage, death or
injury is caused solely by the gross negligence or willful misconduct of any of
the Indemnified Parties.
 
10.  Insurance
 
10.1  General Requirements. During the Lease Term, Tenant shall at all times
keep the Premises insured with the kinds and amounts of insurance described in
Exhibit F through an insurance carrier qualified to do business in the State of
Washington. The policies must name Landlord as a named insured or loss payee.
Losses shall be payable to Landlord and Tenant in the manner set forth in
Section 11.1 herein. In addition, the policies shall name as an additional named
insured and loss payee the Lender or Mortgagee by way of a standard form of
mortgagee’s loss payable endorsement if required by the terms of the Loan
Documents or any Mortgage. Any loss adjustment shall require the written consent
of Landlord and Tenant and shall be in accordance with the terms of the Loan
Documents or any Mortgage. Evidence of insurance shall be deposited with
Landlord and, if requested, with Lender or any Mortgagee.
 
10.2  Additional Insurance. In addition to the insurance described above, Tenant
shall maintain such additional insurance as may be reasonably required from time
to time by Lender or by any Mortgagee.
 
10.3  Waiver of Subrogation. All insurance policies carried by either party
covering the Premises including without limitation contents, fire and casualty
insurance, shall expressly waive any right of subrogation on the part of the
insurer against the other party. The parties hereto agree that their policies
will include such waiver clause or endorsement so long as the same are
obtainable without extra cost, and in the event of such an extra charge the
other party, at its election, may pay the same, but shall not be obligated to do
so.
 
Exhibit F - Form of Lease
9

--------------------------------------------------------------------------------

 
10.4  Limitation on Claims. To the extent that either Landlord or Tenant may
have claims against the other for fire or casualty damage to the Premises or any
portion thereof (including business interruption caused thereby), which claims
are covered by insurance payable to and protecting the claiming party, the
claiming party hereby agrees to exhaust all claims under such insurance before
asserting any claims against the other party. The foregoing shall apply to
claims for damage whether such damage is caused, wholly or partially, by the
negligence or other fault of the other party or its agent, employees,
subtenants, licensees, or assignees.
 
10.5  Premiums; Certificates. Tenant shall pay all of the insurance premiums,
and deliver such policies or certificates thereof to Landlord prior to their
effective date (and, with respect to any renewal policy, at least five (5) days
prior to the expiration of the existing policy), and in the event of the failure
of Tenant either to effect such insurance in the names herein called for or to
pay the premiums therefor, or to deliver such policies or certificates thereof
to Landlord at the times required, Landlord shall be entitled, but shall have no
obligation, to effect such insurance and pay the premiums therefor, which
premiums shall be repayable to Landlord upon written demand therefor, and the
failure to repay the same shall carry with it the same consequence as the
failure to pay any installment of Basic Rent.
 
10.6  Limits. In the event that either party shall at any time deem the limits
of the personal injury or property damage public liability insurance then
carried to be either excessive or insufficient, the parties shall endeavor to
agree on the proper and reasonable limits for such insurance to be carried; and
such insurance shall thereafter be carried with the limits thus agreed on until
further change pursuant to the provisions of this Section. If the parties shall
be unable to agree thereon, the proper and reasonable limits for such insurance
to be carried shall be determined by a mediator jointly selected by Tenant and
Landlord.
 
10.7  Blanket Policy. Notwithstanding anything to the contrary contained in this
Section, Tenant’s obligations to carry the insurance provided for herein may be
brought within the coverage of a so called blanket policy or policies of
insurance carried and maintained by Tenant; provided, however, that the coverage
afforded Landlord will not be reduced or diminished or otherwise be different
from that which would exist under a separate policy meeting all other
requirements of this Lease by reason of the use of such blanket policy of
insurance, and provided further that the requirements of this Section 10 are
otherwise satisfied.
 
10.8  Additional Rent. The cost of insurance requested to be carried by Tenant
in this Section shall be deemed to be Additional Rent.
 
11.  Damage and Destruction
 
11.1  Proceeds. Subject to Section 11.2 and to the extent made available by
Lender or any Mortgagee, all proceeds payable by reason of any physical loss of
any of the improvements comprising the Premises and insured under any policies
of insurance required by this Lease shall be held in trust by Landlord and shall
be available for the reconstruction or repair, as the case may be, of any damage
to or destruction of the Premises and shall be paid out by Landlord from time to
time for the reasonable cost of such work. Any excess of money received from
insurance remaining with the Landlord after the restoration or reconstruction of
the Premises shall be paid to Tenant free and clear upon completion or
restoration or reconstruction. Any shortfall shall be
 

 
Exhibit F - Form of Lease
 
10

--------------------------------------------------------------------------------

 

the Tenant’s responsibility. All salvage resulting from any such loss covered by
insurance shall belong to Landlord.
 
11.2  Restoration. In the event any improvements comprising of the Facility, the
Premises or the Personal Property are damaged by peril covered by insurance or
required to be covered by insurance in accordance with the terms hereof, to the
extent proceeds are made available by Lender or any Mortgagee, Tenant shall
commence to rebuild or restore the same within sixty (60) days after the
proceeds of any insurance become available and pursuant to plans and
specifications prepared by Tenant and approved by Landlord within said sixty
(60) day period, and Tenant shall proceed with all due diligence to complete
said repair or restoration within a commercially reasonable period of time. Any
repair or restoration shall be undertaken by Tenant in such a manner as to
ensure that upon its completion the Facility is of the same standard and quality
as prior to the damage or destruction and shall comply with any requirements set
forth in the Loan Documents or any Mortgage. In the event Lender or any
Mortgagee elects not to make insurance proceeds available, Tenant shall have no
obligation to repair or restore the Facility except as otherwise provided in the
Loan Documents or the Mortgage.
 
11.3  Effect on Lease. This Lease shall remain in full force and effect and
Tenant’s obligation to make rental payments and to pay all other charges
required by this Lease shall remain unabated during the period of repair or
reconstruction.
 
12.  Condemnation
 
12.1  Effect on Lease. If, during the Lease Term, the Premises and/or the
Facility are taken or condemned in fee for a public or quasi public use Landlord
shall have the right to terminate this Lease in the event of the acceleration of
the balance due under the Facility Loan or in connection with any loan secured
by a Mortgage. If, during the Lease Term, less than all of the Premises and/or
the Facility are taken or condemned and, as a result thereof the access to, use
or operation thereof is not adversely affected in the opinion of Landlord, this
Lease shall not terminate but Tenant shall be required to rebuild or restore the
Premises and the Facility to the same condition in which they were in or to as
close thereto as possible prior to the date of, and in light of the nature of,
such taking.
 
12.2  Damages. All damages awarded in connection with the taking of the Premises
shall vest in Landlord. All damages awarded in connection with the taking of the
leasehold estate and Tenant’s Equipment shall vest in Tenant but only to the
extent such damages do not diminish the award otherwise payable to Landlord.
 
13.  Default and Remedies
 
13.1  Default by Tenant. The occurrence of any of the events, acts or
circumstances described in Sections 13.1.1 through 13.1.7 shall constitute an
“Event of Default” under this Lease.
 
13.1.1  Failure by Tenant to pay in full any Basic Rent, Additional Rent, Net
Profits or any other monetary obligation under this Lease when due, and the
continuance of such
 

 
Exhibit F - Form of Lease
 
11

--------------------------------------------------------------------------------

 

failure for ten (10) days after Landlord has given Tenant written notice of such
failure or, in the case of the Basic Rent, for such shorter period as may be set
forth in the Loan Documents.
 
13.1.2  Failure by Tenant to observe, perform or comply with any of the terms,
covenants, agreements or conditions contained in this Lease (other than as
specified in Section 13.1.1 or Section 13.1.6), and the continuance of such
failure for thirty (30) days after Landlord has given Tenant notice of such
failure or for such shorter period as may be provided for the curing of such
default under the terms of the Loan Documents. If Tenant has promptly commenced
and diligently pursued remedial action within said thirty (30) day period but
has been unable to cure its default (except for any default that can be
reasonably cured by the payment of money) prior to the expiration thereof and if
the Loan Documents provide for an extension of the cure period, said thirty (30)
day period shall be extended for the minimum time reasonably required for the
completion of Tenant’s remedial action but in no event for a period longer than
authorized by the terms of the Loan Documents. Notwithstanding the foregoing, in
the event any such failure of performance by Tenant is deemed to pose a
substantial risk of harm to the patients of the Facility or to the licensure or,
if applicable, certification status of the Facility, Tenant shall be required to
cure such failure within a period of time as may be established by the state or
federal authority having jurisdiction over the Facility or, if no such time
frame is established, as soon as is reasonably practicable, but in no event
within more than one (1) week from the determination of the existence of such
condition; provided, however, that in the event Landlord is not satisfied that
the Tenant is undertaking such cure within one half (1/2) of the time allocated
by such authority or by the terms hereof, then Landlord shall have the right to
enter into the Facility and to undertake the completion of such cure, in which
case Landlord shall have no liability to Tenant with respect thereto except for
liability which Tenant incurs as a result of the Landlord’s gross negligence or
wrongful misconduct in undertaking such cure.
 
13.1.3  The making by Tenant or any guarantor of this Lease of an assignment for
the benefit of its creditors or the commencement of proceedings in a court of
competent jurisdiction for the reorganization, liquidation or involuntary
dissolution of Tenant of any guarantor of this Lease or for the adjudication of
either such party as a bankrupt or insolvent or for the appointment of a
receiver of the property of either such party, which proceeding are not
dismissed and any receiver, trustee or liquidator appointed therein is not
discharged, within thirty (30) days after the institution thereof.
 
13.1.4  The abandonment of the whole of the Premises by Tenant other than as a
result of any repair or reconstruction following damage or destruction to, or
any condemnation or taking of, the Premises.
 
13.1.5  The levying of a writ of execution or attachment on or against the
property of Tenant or any guarantor of this Lease which is not discharged or
stayed by action of said party contesting the same within thirty (30) days after
such levy or attachment and/or the sale of the interest of Tenant in the
Premises under such a writ of execution or attachment.
 
13.1.6  If (a) any government agency having jurisdiction over the Facility
revokes or terminates any license required for the operation of the Facility for
the use set forth in Section 4.2.3 above; (b) there is any involuntary
decertification of the Facility from participation
 

 
Exhibit F - Form of Lease
 
12

--------------------------------------------------------------------------------

 

in any state or federal reimbursement program, if applicable; or (c) there is
any action taken by a state or federal agency which results in the removal of
patients from the Facility as a result of deficiencies cited by said agency in
the care rendered by Tenant at the Facility.
 
13.1.7  If there is any generation, disposal, release or use of any hazardous
substance upon or from the Premises in violation of the terms of this Lease or
applicable local, state or federal law.
 
13.2  Default by Landlord. The failure by Landlord to pay in full any Refund
under this Lease when due, and the continuance of such failure for ten (10) days
after Tenant has given Landlord written notice of such failure shall constitute
a “Landlord Event of Default” under this Lease.
 
13.3  Landlord’s Remedies. Upon the occurrence of any Event of Default,
Landlord, in addition to the other rights or remedies it may have, shall have
the immediate right of re entry without any additional notice to Tenant. Should
Landlord elect to re enter, as herein provided, or should it take possession
pursuant to legal proceedings or pursuant to any notice provided for by law,
Landlord may either terminate this Lease or it may from time to time, without
terminating this Lease, relet the Premises or any part thereof for the account
of Tenant for such term or terms, which may be for a term shorter than or for a
term extending beyond the Lease Term, and at such rental or rentals and on such
other terms and conditions as Landlord, in its reasonable discretion, may deem
advisable. Should Landlord at any time terminate this Lease as a result of any
Event of Default, in addition to any other remedy it may have, Landlord may
recover from Tenant all damages incurred by reason of such Event of Default,
including the cost of recovering the Premises. In addition, should Landlord
terminate this Lease, Landlord shall have the right to take possession of the
Tenant’s Equipment located at the Premises, and to recover as damages all costs
incurred by Lender in connection with (a) removing and storing the Tenant’s
Equipment, and (b) restoring the Premises following removal of the Tenant’s
Equipment. Whether or not Landlord elects to terminate this Lease, Landlord may
terminate Tenant’s right to possession of the Premises by any lawful means, in
which case all of Tenant’s rights in this Lease shall terminate and Tenant shall
immediately surrender possession of the Premises to Landlord. Possession of the
Premises includes possession of all Personal Property, patients, patient
records, Facility business records, general intangibles and proceeds. Any
termination of this Lease by Landlord shall not in any event terminate Tenant’s
obligation to pay rent and other amounts owed by Tenant pursuant to this Lease
for the full Lease Term. Landlord shall have the right to recover from Tenant
(i) the worth, at the time of the award, of the unpaid rent that had been earned
at the termination of this Lease, and (ii) the worth, at the time of the award,
of the amount by which the unpaid rent that would have been earned after the
date of termination of this Lease until the time of the award exceeds the amount
of the loss of rent that Tenant proves could have been reasonably or has
actually been avoided by Landlord, and (iii) the worth, at the time of the
award, of the amount by which the unpaid rents for the balance of the Lease Term
after the time of the award exceeds the amount of the loss of rent that Tenant
proves could have been reasonably or actually has been avoided by Landlord, and
(iv) any other amount, and court costs and reasonable attorneys’ fees, necessary
to compensate Landlord for all detriment and damage proximately caused by
Tenant’s default. The worth at the time of the award as used in (i) and (ii) of
the preceding sentence is to be computed by allowing interest at the maximum
rate permitted by law (or twelve percent (12%) per annum if there is no maximum
rate). The worth at the time
 

 
Exhibit F - Form of Lease
 
13

--------------------------------------------------------------------------------

 

of the award as referred to in (iii) above is to be computed by discounting the
amount at the annual discount rate of the Federal Reserve Bank of San Francisco
at the time of the award, plus one percent (1%).
 
13.4  Injunctive Relief; Receiver. Upon the occurrence of any Event of Default,
Landlord may apply to any appropriate court for an injunction, the appointment
of a receiver, or both. Any injunction or temporary restraining order issued
prior to a final hearing may enjoin Tenant, its officers, agents and employees
and those in active concert or participation with them, from removing from the
Premises any patients, patient records, equipment, furniture, fixtures, Facility
business records, monies and other things related in any way to Tenant’s
business at the Facility; provided, however, that the receiver may only apply
such monies in accordance with the order of the court. The receiver shall have
all powers and duties necessary and reasonable to conduct Tenant’s business
until this Lease is terminated. Responsibility for the costs associated with the
appointment of a receiver shall be determined by the court.
 
13.5  Refunds. Upon the occurrence of any Event of Default, Landlord may, in the
exercise of its sole discretion, elect not to pay any Refund due any payable by
Landlord (as defined in Section 24.2), in which case Landlord shall have no
further obligation or liability in connection therewith.
 
13.6  Replacement Operator. Nothing in this Section 13 shall be construed as
permitting Landlord to terminate Tenant’s right to possession of the Facility,
with or without termination of the Lease, without making the necessary
arrangements to assume, or to transfer to a qualified licensed operator,
operational responsibility for the Facility. Tenant agrees to cooperate in any
such transfer of operational responsibility for the Facility upon a termination
of its right to possession of the Facility.
 
13.7  Tenant’s Sole Remedy. Upon the occurrence of a Landlord Event of Default,
Tenant’s sole and exclusive remedy shall be to offset the amount of Net Profits
due and payable by Tenant to Landlord against the amount of any unpaid Refund
due any payable by Landlord.
 
13.8  Remedies Cumulative. Except as otherwise provided, no remedy herein
conferred upon or reserved to Landlord or Tenant is intended to be exclusive of
any other available remedy or remedies, but each and every such remedy shall be
cumulative and shall be in addition to every other remedy given under this Lease
or now or hereafter existing at law or in equity or by statute. No delay or
omission to exercise any right, remedy, or power accruing upon any Event of
Default or Landlord Event of Default shall impair any such right, remedy or
power or shall be construed to be a waiver thereof unless and until such Event
of Default or Landlord Event of Default has been cured.
 
14.  Landlord’s Right to Perform Tenant’s Covenants
 
14.1  Right to Make Payments; Notice. If Tenant defaults in the making of any of
the payments, or the performance of any of the obligations provided for in this
Lease, Landlord may, at its option and on behalf of Tenant, make any such
payments or perform any such obligations. Before exercising that option,
however, Landlord must give Tenant written notice of Tenant’s default and of
Landlord’s intention to correct that default. If thirty (30) days after such
notice, or
 

 
Exhibit F - Form of Lease
 
14

--------------------------------------------------------------------------------

 

such shorter time period as Landlord may specify in the notice if further delay
would impair materially any substantial right, property, or benefit of Landlord,
Tenant has not corrected such default, Landlord may exercise its rights under
this Section 14.
 
14.2  Funds Expended Deemed Additional Rent. In the event Landlord performs any
obligation on Tenant’s behalf, Tenant shall reimburse Landlord for any amounts
reasonably paid or expended, and the same shall constitute Additional Rent
hereunder. This reimbursement shall be due and payable on the next Basic Rent
payment date after the expense is incurred. Landlord shall not be held liable or
in any way responsible for any loss, inconvenience, annoyance or damage
resulting to Tenant on account of such performance by Landlord, unless Landlord
is found to have been grossly negligent or engaged in willful misconduct in its
performance. All amounts payable by Tenant to Landlord under any of the
provisions of this Lease, if not paid when the same become due as in this Lease
provided, shall bear interest from the date they become due until paid, at the
prime rate of interest published in the Wall Street Journal, but in no event at
a rate which would be deemed to be usurious under Washington law. In the event
that the Wall Street Journal ceases or fails to publish or announce a prime
rate, the amounts due hereunder shall bear interest at the prime rate announced
by the bank designated by Landlord, provided such a bank is among the top twenty
five (25) banks in the United States in terms of deposits.
 
15.  Quiet Enjoyment. Landlord covenants and agrees that, so long as Tenant
observes and performs all of the covenants, conditions, and stipulations of this
Lease, Tenant may lawfully and quietly hold, occupy and enjoy the Premises
during the Lease Term.
 
16.  Assignment and Subletting
 
16.1  Affiliates. Tenant may sublease the Premises, or any portion thereof, or
assign its rights and obligations under this Lease to entity which is owned or
controlled by or under common control with Tenant (an “Affiliate”), without the
prior written consent of Landlord unless Landlord is required to secure the
consent of Lender under the terms of the Loan Documents, in which case Tenant
shall be required to secure the consent of Landlord to such subletting or
assignment. Before any such assignment shall be valid, whether or not the
consent of Landlord is required, the assignee shall assume in writing and agree
to be bound by all of the terms and conditions of this Lease as if named the
Tenant herein and Tenant shall provide Landlord with a copy of such assignment.
 
16.2  Non Affiliates. Subject to any limitations which may be set forth in the
Loan Documents, Tenant may sublease the Premises, or any part thereof, or assign
its rights and obligations under this Lease to a person or entity that is not an
Affiliate with the prior written consent of Landlord, which consent shall not be
unreasonably withheld if Landlord is satisfied as to the ability of the proposed
transferee to make the rent payments due and owing hereunder and to comply with
Tenant’s other obligations under this Lease and if Landlord has secured such
consent as it may be required to obtain in connection therewith under the terms
of the Loan Documents or any Mortgage. No such assignment will, however, release
Tenant from its obligations under this Lease, and before any such assignment
shall be valid, the assignee shall assume in writing and agree to be bound by
all of the terms and conditions of this Lease as if named the Tenant herein. A
sale or other conveyance by Tenant of the stock or beneficial
 

 
Exhibit F - Form of Lease
 
15

--------------------------------------------------------------------------------

 

ownership (direct or indirect) of said Affiliate, other than to itself or
another Affiliate, shall be deemed to be an assignment for which Landlord’s
consent is required in accordance with the terms hereof except to the extent
such sale or other conveyance is specifically permitted by the terms of the Loan
Documents to occur without the need to secure Lender approval, in which case
Landlord approval shall also not be required.
 
16.3  By Landlord. Subject to such limitations as may be set forth in the Loan
Documents or any Mortgage, Landlord may at any time assign its rights and
obligations under this Lease, provided, however, that Landlord shall furnish to
Tenant a written statement from Landlord’s assignee that such assignee
recognizes all of Tenant’s rights under this Lease; provided, further, that the
requirements of this Section 16.3 shall not apply to the Lender, any Mortgagee
or a purchaser at a foreclosure sale which acquires Landlord’s rights hereunder
upon the foreclosure of any interest granted as security for the obligations of
Landlord under the Loan Documents or any Mortgage or the acceptance by such
lender or purchaser of a deed in lieu of foreclosure. Notwithstanding the
failure of Landlord to obtain said recognition from Landlord’s assignee, any
assignment of Landlord’s rights and obligations shall be subject to Tenant’s
rights under this Lease.
 
16.4  Waiver. No assignment or subletting that is approved pursuant to this
Section 16 shall be deemed to remove any subsequent assignment or subletting
from the provisions of this Section 16, it being the intent hereof that every
assignment and subletting, whenever occurring, shall require the same approval
as is set forth herein for an original assignment or subletting.
 
17.  Notices. All notices provided for in this Lease or related to this Lease
shall be in writing and shall be delivered to the parties at the addresses set
forth below. All such notices or other papers or instruments related to this
Lease shall be deemed sufficiently served or delivered on the date of mailing,
provided that they are sent by United States Registered or Certified Mail,
postage prepaid, in an envelope properly sealed or on the date of receipt if
hand delivered or sent by overnight courier:
 
To Landlord: ESC-Arbor Place, LLC
3131 Elliott Avenue, Suite 500
Seattle, WA 98121
Telephone: (206) 298-2909
Facsimile: (206) 301 4500


With a copy to: The Nathanson Group PLLC
One Union Square
600 University Street, Suite 2000
Seattle, WA 98101-1195
Attention: Randi S. Nathanson, Esq.
Telephone:  (206) 623-6239
Facsimile: (206) 623 1738



 
Exhibit F - Form of Lease
 
16

--------------------------------------------------------------------------------

 

To Tenant: Silver Lake Assisted Living, LLC
c/o Columbia Pacific Group, Inc.
600 University Street, Suite 2500
Seattle, WA 98101
Telephone:  (206) 728-9063
Facsimile: (206) 728-9327


With a copy to: Thomas A. Barkewitz
Alston, Courtnage & Bassetti LLP
1000 Second Avenue, Suite 3900
Telephone: (206) 623-7600
Facsimile: (206) 623-1752


Both Landlord and Tenant may change the address or the name of the addressee
applicable to subsequent notices by giving notice as provided above. However,
notice of such a change shall not be effective until the fifth day after
mailing.


18.  Miscellaneous
 
18.1  Captions. The captions in this Lease are for convenience of reference
only. In no way do those captions define, limit or describe the scope or intent
of this Lease.
 
18.2  Gender. Words showing number shall be taken to include both the singular
and the plural forms. Words showing gender shall be taken to include masculine,
feminine and neuter.
 
18.3  Successors and Assigns. Subject to the restrictions on transfers set forth
herein, this Lease shall inure to the benefit of and be binding upon Landlord
and Tenant and their respective successors and permitted assigns. The definition
of “Landlord” and “Tenant” herein refer to the Landlord and Tenant at the time
in question.
 
18.4  Governing Law. This Lease shall be governed, construed, and enforced in
accordance with the laws of the State of Washington.
 
18.5  Entire Agreement. This Lease represents the entirety of the agreement
among the parties hereto with respect to the subject matter hereof and shall be
deemed to supersede any prior discussions or agreements among the parties
hereto. This Lease may not be amended or modified except by written instrument
signed by the parties hereto.
 
18.6  Waiver. The failure of either party to insist upon strict performance of
any of the covenants, agreements, terms and conditions of this Lease in any one
or more instances shall not be construed as a waiver or relinquishment of any
such covenant, agreement, term, or condition and the same shall remain in full
force and effect.
 
18.7  Attorneys’ Fees. In the event either party brings an action to enforce any
of the terms hereof or in connection herewith, the prevailing party in such
action shall be entitled to and
 

 
Exhibit F - Form of Lease
 
17

--------------------------------------------------------------------------------

 

the losing party agrees to pay the reasonable attorneys’ fees and expenses,
including attorneys’ fees and expenses of appellate proceedings, of the
prevailing party.
 
18.8  Memorandum of Lease. Landlord and Tenant shall execute and record a
Memorandum of this Lease and concurrently therewith shall execute and record the
Subordination Agreement.
 
18.9  Invalidity. Each term and provision of this Lease shall be enforced to the
fullest extent permitted by law. Should any term or provision of this Lease, or
the application thereof, prove illegal or unenforceable, the remainder of this
Lease shall still be valid and enforced.
 
18.10  Broker. Landlord and Tenant each represent to the other that there are no
claims for brokerage or other commissions or finder’s or other similar fees in
connection with the transactions contemplated by this Lease insofar as such
claims shall be based on arrangements or agreements made by or on behalf of the
party so representing.
 
18.11  Amendment. Neither this Lease nor any provision hereof may be changed,
waived, discharged or terminated orally, but only by an instrument in writing
signed by the parties hereto and approved in writing by the Lender or any
Mortgagee if and to the extent required by the terms of the Loan Documents or
any Mortgage.
 
18.12  Counterparts. This Lease may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
comprise but a single instrument.
 
18.13  Construction. No provision of this Lease shall be construed against or
interpreted to the disadvantage of either Landlord or Tenant by any court or
other governmental or judicial authority by reason of such party’s having or
being deemed to have structured, written, drafted or dictated such provisions.
 
18.14  Time of the Essence. Time is of the essence of this Lease.
 
18.15  No Joint Venture. Nothing in this Lease shall be construed to render or
constitute Landlord in any way or for any purpose a partner, joint venturer or
associate in any relationship with Tenant other than that as Landlord and
Tenant, nor shall this Lease be construed to authorize either party to act as
agent for the other party except as expressly provided to the contrary in this
Lease.
 
18.16  Financial Statement. Throughout the Lease Term, Tenant shall deliver to
Landlord the financial statements described in Exhibit G attached or such other
financial statements as may from time to time be required under the terms of the
Loan Documents or any Mortgage.
 
18.17  Landlord’s Consent. In the event the consent of Landlord is required in
order to permit Tenant to take or refrain from taking any action under this
Agreement, and Landlord’s consent is conditioned upon obtaining the consent of
the Lender under the Loan Documents or a Mortgagee under any Mortgage, if the
Lender denies its consent, Landlord shall be deemed to have acted reasonably in
denying its consent to Tenant.
 
Exhibit F - Form of Lease
18

--------------------------------------------------------------------------------

 
19.  Landlord Inspection. Without limiting any other rights reserved or
available to Landlord under this Lease, at law or in equity, Landlord on behalf
of itself and its agents reserves the following rights to be exercised at
Landlord’s election:
 
19.1  Right to Inspect and Repair. Landlord may inspect the Premises after
reasonable notice and may make repairs, additions or alterations to the
Premises, or any part thereof, as permitted or required under this Lease,
whether such repairs are the responsibility of Landlord or Tenant.
 
19.2  Right to Enter; Notice. Landlord may enter upon the Premises for any and
all of said purposes and may exercise any and all of the foregoing rights hereby
reserved during normal business hours unless an emergency exists, in which case
Landlord shall have the right of entry upon 24 hours advance notice.
 
20.  Estoppel Statements. The parties hereto shall, at any time and from time to
time upon not less than ten (10) days prior written notice from the other party,
execute, acknowledge and deliver to such other party, in form reasonably
satisfactory to such other party or such other party’s mortgagee, a written
statement certifying (if true) that this Lease is unmodified and in full force
and effect (or if there have been modifications stating the nature thereof),
that such other party is not in default hereunder (or specifying the nature of
any default), the date to which rental and other charges have been paid and such
other information as may be reasonably required by such other party. It is
intended that any such statement delivered pursuant to this Section may be
relied upon by any prospective purchaser or mortgagee of the Premises and their
respective successors and assigns.
 
21.  Hazardous Substances. Tenant shall not generate, dispose of, release, use,
handle, possess or store any hazardous substances upon the Premises except in
accordance with applicable laws, rules and regulations. Tenant shall, at its
sole cost and expense, promptly remove or clean up any hazardous substances
introduced onto the Premises by Tenant or with its permission or at its
sufferance. Such removal or cleanup shall be in compliance with all applicable
law and regulations. Tenant hereby agrees to indemnify and hold Landlord
harmless and agrees to defend Landlord from all losses, damages, claims and
liabilities and fines, including costs and reasonable attorneys’ fees, of any
nature whatsoever in connection with the actual or alleged presence upon the
Premises of any hazardous substance introduced by Tenant or with its permission
or at its sufferance.
 
22.  Limitation on Tenant’s Recourse. In no event shall Landlord ever be liable
to Tenant for any indirect or consequential damages incurred by Tenant resulting
from any cause whatsoever. Tenant hereby acknowledges and agrees that Tenant’s
sole recourse against Landlord, and any successor to the interest of Landlord in
the Premises, is to the interest of Landlord, and any such successor, in the
Premises.
 
23.  Conflict. In the event of a conflict between the obligations imposed on
Tenant hereunder and the obligations imposed on Landlord under the Loan
Documents or any Mortgage with respect to the operation, maintenance, repair or
reconstruction of the Facility, the provisions of the Loan Documents or the
Mortgage, as applicable, shall control.
 

 
Exhibit F - Form of Lease
 
19

--------------------------------------------------------------------------------

 







[Signature Page Follows]



 
Exhibit F - Form of Lease
 
20

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereby execute this Lease Agreement on the day
and year first written above.
 
LANDLORD:


ESC-ARBOR PLACE, LLC,
a Washington limited liability company






By: /s/ Raymond R. Brandstrom  
Its: Vice President of Finance 




TENANT:


SILVER LAKE ASSISTED LIVING, LLC,
a Washington limited liability company


By: B.F., Limited Partnership
Its: Manager


By: Columbia Pacific Group, Inc.
Its: General Partner




By: /s/ Ruth Verhoff
Its:  Secretary
 

 
Exhibit F - Form of Lease
 
21

--------------------------------------------------------------------------------

 

Exhibit A to Lease


LEGAL DESCRIPTION




PARCEL A:


LOT 2, PROVIDENCE MEDICAL CENTER BINDING SITE PLAN FILE NO. 01-107895 BG
RECORDED UNDER AUDITOR’S FILE NUMBER 200208155006, BEING A PORTION OF THE
SOUTHEAST QUARTER OF THE SOUTHEAST QUARTER OF SECTION 30, TOWNSHIP 28 NORTH,
RANGE 5 EAST, W.M., RECORDS OF SNOHOMISH COUNTY, WASHINGTON.


PARCEL B:


A NON-EXCLUSIVE EASEMENT FOR INGRESS AND EGRESS AS DESCRIBED IN AND CREATED BY
PROVIDENCE MEDICAL CENTER BINDING SITE PLAN FILE NO. 01-107895 BG RECORDED UNDER
FILE NO. 200208155006, UPON AND SUBJECT TO THE PROVISIONS THEREIN CONTAINED,
BEING A PORTION OF LOT 1 OF SAID BINDING SITE PLAN, AND NON EXCLUSIVE EASEMENTS
FOR INGRESS AND EGRESS AS DESCRIBED IN AND CREATED BY INSTRUMENTS RECORDED UNDER
AUDITOR’S FILE NO.’S 200005040193 AND 200005040194, UPON AND SUBJECT TO THE
PROVISIONS THEREIN CONTAINED, ALL LOCATED IN THE SOUTHEAST QUARTER OF THE
SOUTHEAST QUARTER OF SECTION 30, TOWNSHIP 28 NORTH, RANGE 5 EAST, W.M., RECORDS
OF SNOHOMISH COUNTY, WASHINGTON


SITUATE IN THE COUNTY OF SNOHOMISH, STATE OF WASHINGTON


 

 
Exhibit F - Form of Lease
 
22

--------------------------------------------------------------------------------

 

Exhibit B to Lease


PERMITTED ENCUMBRANCES




See attached





 
Exhibit F - Form of Lease
 
23

--------------------------------------------------------------------------------

 

Exhibit C to Lease


FINANCIAL COVENANTS







 
Exhibit F - Form of Lease
 
24

--------------------------------------------------------------------------------

 

Exhibit D to Lease


SUBORDINATION AGREEMENT




See Attached





 
Exhibit F - Form of Lease
 
25

--------------------------------------------------------------------------------

 

Exhibit E to Lease


LIST OF LOAN DOCUMENTS




A. The Loan Agreement;
B. The Note;
C. The Guaranty;
D. The Environmental Indemnity Agreement;
E. Deed of Trust, Assignment of Rents and Security Agreements;
F. Two (2) UCC-1 Financing Statements;
G. Subordination, Attornment and Security Agreement;
H. Assignment of Membership Interests;
I. Collateral Assignment of Undertakings Under Purchase and Sale Agreement.



 
Exhibit F - Form of Lease
 
26

--------------------------------------------------------------------------------

 

Exhibit F to Lease


INSURANCE REQUIREMENTS




The insurance requirements are as set forth in the Loan Documents, including,
without limitation, the Loan Agreement or as may otherwise be specified in any
Mortgage or other loan documents required by any Mortgagee in connection with
financing for the Facility.
 



 
Exhibit F - Form of Lease
 
27

--------------------------------------------------------------------------------

 

Exhibit G to Lease




FINANCIAL STATEMENT REQUIREMENTS




The financial statement requirements are as set forth in the Loan Documents,
including, without limitation, the Loan Agreement or as may otherwise be
specified in any Mortgage or other loan documents required by any Mortgagee in
connection with financing for the Facility.
 





 
Exhibit F - Form of Lease
 
28

--------------------------------------------------------------------------------

 



Exhibit G


INDEMNIFICATION AGREEMENT
 
This INDEMNIFICATION AGREEMENT (this “Agreement”) is made as of the ___ day of
June, 2006, by and between EMERITUS CORPORATION, a Washington corporation (the
“Emeritus”).and SILVER LAKE ASSISTED LIVING, LLC, a Washington limited liability
company (the “Silver Lake”).
 
RECITALS


A. ESC-ARBOR PLACE, LLC, a Washington limited liability company (“ESC-Arbor
Place”) has entered into a Purchase and Sale Agreement dated as of
June 16, 2006, pursuant to which it will be acquiring from Silver Lake the 100
unit assisted living facility commonly known as “Arbor Place” and which is
located at 12806 Bothell Everett Highway, in Everett, Washington (the
“Facility”); and
 
B. ESC-Arbor Place desires Silver Lake to enter into a Lease of even date
herewith (the “Lease”), pursuant to which ESC-Arbor Place will lease the
Facility back to Silver Lake for a term of ten (10) years or until the Lease is
earlier terminated as specified therein; and
 
C. Emeritus and Silver Lake are parties to a Management Agreement, dated
September 1, 1998, and amended by Amendment of even date herewith (as amended,
the “Management Agreement”), pursuant to which Emeritus provides certain
services to Silver Lake in connection with the Facility; and
 
D. Silver Lake is only willing to enter into the Lease if Emeritus enters into
this Agreement, and Emeritus is willing to enter into this Agreement to induce
Silver Lake to enter in the Lease;
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants of the parties set forth herein, IT IS HEREBY AGREED AS FOLLOWS:
 
1. Indemnification. Emeritus shall indemnify, defend and hold harmless Silver
Lake, and its owners, directors, officers and employees (each an “Indemnified
Party”), from any and all party claims, demands, causes of action, losses,
damages, fines, penalties, liabilities, costs and expenses, including reasonable
attorneys’ fees and court costs sustained or incurred by or asserted against any
one or more of them by reason of or arising out of (a) ESC-Arbor Place’s
ownership of the Property from and after July 1, 2006, (b) any tax liability
related solely to the ownership of membership interests in Silver Lake between
July 1, 2006 and the date that such membership interests are conveyed and
assigned to Emeritus, unless the tax liability is caused by actions of the
members that violate the provisions of the Membership Purchase Agreements
pursuant to which such interests are to be conveyed and assigned; and (c) any
Uncovered Manager Actions, whether occurring before or after the effective date
of this Agreement. As used in this Agreement, “Uncovered Manager Actions” means
(a) breach of the duties and obligations required to be performed by Emeritus
pursuant to the Management Agreement, (b) acts by Emeritus that relate to the
Facility but are outside the scope of Emeritus’ authority
 

 
Exhibit G -Form of Indemnification Agreement
 
1

--------------------------------------------------------------------------------

 

under the Management Agreement, or (c) the negligence or willful misconduct of
Emeritus or its agents or employees in connection with the performance of their
duties under the Management Agreement. Recovery pursuant to the terms and
conditions of this Agreement shall be reduced dollar-for-dollar by proceeds of
any applicable insurance collected by either Emeritus or Silver Lake.
 
2. Procedure. Silver Lake shall promptly notify Emeritus if Silver Lake becomes
aware of any potential claim for indemnification under this Agreement. Emeritus
shall have sole authority to compromise, settle or defend any such claim.
 
3. Notices. Any notices required to be sent hereunder shall be sent to the
Notice Addresses in the Lease and in the Management Agreement, as such addresses
may be changed from time to time as provided therein. Notices shall be sent by
certified mail, return receipt requested, facsimile or overnight delivery, and
shall be effective when received or when delivery is refused.
 
4. Severability. In the event one or more of the provisions contained in this
Agreement is deemed to be invalid, illegal or unenforceable in any respect under
applicable law, the validity, legality and enforceability of the remaining
provisions hereof shall not in any way be impaired thereby.
 
5. Counterparts and Facsimile Signatures. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement. Delivery
of any executed counterpart by facsimile shall be as effective as delivery of an
executed original counterpart of this Agreement.
 
6. Successors and Assigns. The rights and obligations hereunder are personal and
may not be assigned by either party without the prior written consent of the
other party.
 
7. Modification and Amendment. This Agreement may not be amended or modified
except by a writing signed by Emeritus and Silver Lake.
 
8. Applicable Law. This Agreement shall be governed by and construed under the
laws of the State of Washington.
 
9. Entire Agreement. This Agreement and any indemnification obligations of the
parties in the Management Agreement, constitute the entire agreement between the
parties with respect to the subject matter hereof.
 


SIGNATURES ON FOLLOWING PAGE

 
Exhibit G -Form of Indemnification Agreement
 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Emeritus and Silver Lake have caused this Indemnification
Agreement to be duly executed as of the date first above written.
 
EMERITUS CORPORATION,
a Washington corporation:






By: /s/ Martin Roffe
Its: Vice President, Financial Planning  




SILVER LAKE ASSISTED LIVING LLC
By: B.F., Limited Partnership
Its: Manager


By: Columbia Pacific Group, Inc.
Its: General Partner






By:  /s/ Ruth Verhoff
Its:  Secretary

 
Exhibit G -Form of Indemnification Agreement
 
3

--------------------------------------------------------------------------------

 


